

Exhibit 10.1
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

SIGN AND RETURN THIS PAGE TO CIRM CT1-05168

 
NOTICE OF LOAN AWARD – CIRM RFA-10-03: Targeted Clinical Development Awards
California Institute for Regenerative Medicine
 

Issue Date: July 27, 2011         Loan Number: CT1-05168 Budget Period: Annual
as of 8/1/2011   Loan Recipient Name: Geron Corporation       Loan
Recipient/Grantee ID: PR-Y0009A-SF Project Period Start: 8/1/2011   Principal
Investigator: Dr. Jane Lebkowski Project Period End: 7/31/2014


Project Title: Evaluation of Safety and Preliminary Efficacy of Escalating Doses
of GRNOPC1 in Subacute Spinal Cord Injury
 

      Authorized Organizational Official and Address: Official and Address to
Receive Payments:   David Greenwood Olivia Bloom   President, Chief Financial
Officer & interim Chief Vice President & Chief Accounting Officer   Executive
Officer 230 Constitution Dr 230 Constitution Dr   Menlo Park, CA 94025 Menlo
Park, CA 94025


The California Institute for Regenerative Medicine hereby awards a loan in the
amount of $24,846,856 to be disbursed over a total period of 3 years to Geron
Corporation (Loan Recipient/Grantee ID PR-Y0009A-SF) in support of the above
referenced project. This award is made pursuant to the California Stem Cell
Research and Cures Act (Health and Safety Code section 125290.10 et. seq.) and
is subject to the Terms and Conditions referenced below. (Capitalized terms are
defined herein or in the CIRM Loan Administration Policy, (LAP) a copy of which
may be found on the CIRM website at:
http://www.cirm.ca.gov/cirm-operations/Regulations.)
   
In accepting this Loan, the Loan Recipient warrants to CIRM that any funds
expended under the award will be for the purposes set forth in the approved
application and this Notice of Loan Award (NLA) and agrees to comply with all
applicable CIRM regulations and standards.
 
To accept this Loan, the Principal Investigator and Authorized Organizational
Official must sign and return this NLA to CIRM within 45 days of the issue date.
Payment will be issued only after the signed NLA is received by CIRM. Loan funds
will be sent to the organization’s address listed above under Official and
Address to Receive Payments unless an updated address is provided in the box
below. If the applicant cannot accept the award, including the legal obligation
to perform in accordance with the provisions of this NLA, it should notify CIRM
immediately.
 
If you have any questions about this award, please contact the CIRM staff
referenced on page 3.
 

        Updated Address to Receive Payments: /s/ Alan Trounson     Alan O.
Trounson, Ph.D.     President     California Institute for Regenerative Medicine
   


AWARD ACCEPTANCE: The Principal Investigator and Authorized Organizational
Official must sign below and return the entire NLA to CIRM to accept the Loan
award.
 

  Principal Investigator Authorized Organizational Official Name Jane Lebkowski
David Greenwood Signature /s/ Jane S. Lebkowski /s/ David L. Greenwood Date July
28, 2011  


SIGN AND RETURN ALL PAGES TO CIRM
 

--------------------------------------------------------------------------------

 


NOTICE OF LOAN AWARD CT1-05168 California Institute for Regenerative Medicine  


TERMS AND CONDITIONS OF AWARD
 

A.  This award is based on the application submitted to CIRM, and as approved by
the Independent Citizens' Oversight Committee (ICOC) on the above-titled project
and is subject to the terms and conditions incorporated either directly or by
reference in the following:             1.  The California Stem Cell Research
and Cures Act (Health and Safety Code Section 125290.10 et. seq.) and
regulations adopted by the ICOC.           2. The CIRM Loan Administration
Policy (Cal. Code Regs., tit. 17, § 100800 et seq.), the CIRM Scientific and
Medical Accountability Standards (Cal. Code Regs., tit. 17, § 10010 et seq.),
the CIRM Intellectual Property and Revenue Sharing Requirements for Non-Profit
and For-Profit Grantees (Cal. Code Regs., tit. 17, § 100600 et seq.), and Grants
Administration Policies (Cal. Code Regs., tit. 17, § 100500 et seq.).          
3. The terms and requirements detailed in RFA 10-03: CIRM Targeted Clinical
Development Awards.           4. The terms and requirements of Loan Agreement,
including the Warrant Agreement attached thereto (Appendix A to this NLA).      
    5. Research Project Milestones (Appendix B to this NLA).           6. Budget
and disbursement detail (Appendix C to this NLA).             C. The timing of
the distribution of funds pursuant to this award shall be contingent upon the
availability of funds in the California Stem Cell Research and Cures Fund in the
State Treasury, as determined by CIRM in its sole discretion.

 
Please check the following website for updated policy documents:
http://www.cirm.ca.gov/cirm-operations/Regulations
 
2
 

--------------------------------------------------------------------------------

 


NOTICE OF LOAN AWARD CT1-05168 California Institute for Regenerative Medicine  


AWARD DETAIL (U.S. Dollars):
 
 
       Year 1               Year 2               Year 3          Total CIRM
Project Costs                           *   $ *     $ *     $ *     *   $ *    
$ *     $ *     *   $ *     $ *     $ *     *   $ *     $ *     $ *     *   $ *
    $ *     $ *     *   $ *     $ *     $ *     Total CIRM Project Costs   $
6,764,267     $ 5,513,344     $ 3,609,643     Facilities and Indirect Costs   $
3,939,797     $ 3,158,715     $ 1,861,090     APPROVED BUDGET TOTAL   $
10,704,064     $ 8,672,059     $ 5,470,733  


RESTRICTION ON THE USE OF FUNDS
CIRM-funded Project costs are allocated to 7 sub-projects that make up the
overall funded project. CIRM funds allocated to one sub-project may only be used
for that sub-project. Geron may reallocate funds from one sub-project to
another, without advance approval from CIRM, as long as the funds for each
sub-project stay within 10% of its original allocation.
 
Four of the subprojects cannot commence until certain milestones are met, so
funds for those sub-projects may not be used for costs incurred before those
milestones are met. The sub-projects and the preconditions are shown in the
following table.
 

Sub-Project Project Costs Precondition to use * $ * None * $ * FDA clearance * *
$ * FDA clearance * * $ * FDA clearance * * $ * None * $                * Agreed
need for Years 2/3 manufacturing to meet cell       supply requirements for
CIRM-Funded Project * $ * None


QUARTERLY INSTALLMENTS ON LOAN DISBURSEMENTS
Disbursements will be made in quarterly installments, issued at the beginning of
each quarter. Quarters will be tied to the project start date and will be made
based on the figures provided in Appendix C (Budget Worksheet). The final
quarterly installment will be held until completion of Close-Out. The
disbursement schedule for Years 2 and 3 assumes that No-Go milestones do not
occur and Progress milestones are met. If some milestones are unmet at the end
of Year 1 or Year 2, CIRM may adjust the disbursement schedule for subsequent
years, based on the Project Costs associated with the elements of the milestones
that are unmet, after consultation with Geron.
 
CIRM requires the grantee to maintain a 1:1 expenditure match on a quarterly
basis to be verified during quarterly financial reporting. If the match is not
maintained, CIRM may elect to reduce the next quarterly payment by the lowest
amount needed to maintain the 1:1 match and will reinstate those funds upon the
next quarterly report that shows a 1:1 match.
 
Disbursement for Pre-Award activities and Year 1 Quarter 1 will be released
immediately upon execution of this agreement.
____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
3
 

--------------------------------------------------------------------------------

 


NOTICE OF LOAN AWARD CT1-05168 California Institute for Regenerative Medicine  


Disbursement Schedule
 

Type Schedule Date Amount Pre-Award and Budget Period Year1 Q1 8/1/11 $ * *
Budget Period Year1 Q2 11/1/11 $  *   Budget Period Year1 Q3 2/1/12 $ *   Budget
Period Year1 Q4 5/1/12 $ *   Budget Period Year2 Q1 8/1/12 $ * * Budget Period
Year2 Q2 11/1/12 $ *   Budget Period Year2 Q3 2/1/13 $ *   Budget Period Year2
Q4 5/1/13 $ *   Budget Period Year3 Q1 8/1/13 $ * * Budget Period Year3 Q2
11/1/13 $ *   Budget Period Year3 Q3 2/1/14 $ *   Budget Period Year3 Q4 10/1/14
(Held until $ *     completion of         Close-Out)       *Amounts specified in
section 4.6 (b) of the Loan Agreement will be delivered by CIRM directly to the
service provider.


PROGRESS REPORTS SCHEDULE
 

  Year 1 Year 2 Year 3 1st Quarter Progress Report 11/1/11 11/1/12 11/1/13 1st
Quarter Financial Report 11/15/11 11/15/12 11/15/13   2nd Quarter Progress
Report 2/1/12 2/1/13 2/1/14 2nd Quarter Financial Report 2/15/12 2/15/13 2/15/14
  3rd Quarter Progress Report 5/1/12 5/1/13 5/1/14 3rd Quarter Financial Report
5/15/12 5/15/13 5/15/14   Annual Programmatic Report 8/1/12 8/1/13 8/1/14 Annual
Financial Report 10/1/12 10/1/13 10/1/14


CIRM CONTACTS:
 

Gabriel Thompson, Deputy Grants Management Officer Phone: * Email: * Fax: *

 

Ingrid Caras, Ph.D., Science Officer Phone: * Email: * Fax: *

 
CIRM Mailing Address:
California Institute for Regenerative Medicine
Attn: Grants Management Office
210 King Street
San Francisco, CA 94107
 
The CIRM home page is at http://www.cirm.ca.gov
____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
4
 

--------------------------------------------------------------------------------

 


NOTICE OF LOAN AWARD CT1-05168 California Institute for Regenerative Medicine  


APPENDICES
 

Appendix A       Loan Agreement       Appendix B   Research Milestones      
Appendix C   Budget Worksheets

 
 

     CIRM USE ONLY: 6445-601-6047001/H&S Code 125291.20 Statutes 2004     

(00099586; 2)
 
5
 

--------------------------------------------------------------------------------

 

CALIFORNIA INSTITUTE FOR REGENERATIVE MEDICINE
LOAN AGREEMENT
 
     This LOAN AGREEMENT (the “Agreement”) is entered into as of August 1, 2011,
by and between the California Institute for Regenerative Medicine (“CIRM”) and
Geron Corporation (“Loan Recipient”).
 
RECITALS
 
     A. Whereas, California voters approved Proposition 71, the California Stem
Cell Research and Cures Act, in November 2004 to support stem cell research for
the development of life-saving regenerative medical treatments and cures;
 
     B. Whereas, one of the purposes of Proposition 71 is to advance the biotech
industry in California to world leadership, as an economic engine for
California’s future;
 
     C. Whereas, CIRM was established pursuant to Proposition 71 to make grants
and provide loans for stem cell research, research facilities, and other vital
research opportunities;
 
     D. Whereas, CIRM issued Request for Applications 10-03 (CIRM Targeted
Clinical Development Awards) in 2010 to solicit applications for research
projects designed to facilitate clinical development of novel cell therapies
derived from pluripotent stem cells that may offer unique benefit with well
considered risk to persons with disease or serious injury by supporting the
conduct of early clinical trials (e.g. Phase 1, Phase 1/2, Phase 2a) as well as
ancillary activities that will enable these trials;
 
     E. Whereas, CIRM, as part of Request for Applications 10-03, offered
Company-Backed Loans and Product-Backed Loans to for-profit entities, and to
non-profit entities whose applications included a co-principal investigator from
a for-profit entity that was willing to undertake the required loan obligations;
 
     F. Whereas, Loan Recipient is a for-profit company that is seeking funds to
support Loan Recipient’s on-going phase I clinical trial for the treatment of
people with spinal cord injury;
 
     G. Whereas, Loan Recipient applied for a Targeted Clinical Development
Award from CIRM, and on May 4, 2011, CIRM’s Governing Board, the Independent
Citizens’ Oversight Committee, approved the award of a Product-Backed Loan to
Loan Recipient in furtherance of the purposes of CIRM; and
 
     H. Whereas, this Agreement sets forth the terms and conditions pursuant to
which CIRM will loan funds to Loan Recipient, and Loan Recipient will repay the
amounts owing, plus interest, and issue warrants to CIRM.
 
     NOW, THEREFORE, in reliance on the mutual representations, warranties and
agreements herein contained, the parties agree as follows:
 
Page 1 of 55
 

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS
 
     1.1 Certain Definitions. As used in this Agreement, the following terms
have the meanings indicated below.
 
     Affiliate. The term “Affiliate” shall mean any Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, another Person. A Person shall be deemed to control another Person
for purposes of this definition if such Person possesses, directly or
indirectly, the power to direct, or cause the direction of, the management and
policies of the other Person, whether through the ownership of voting
securities, common directors, trustees or officers, by contract or otherwise;
provided that, in any event for purposes of this definition, any Person that
owns, directly or indirectly, ten percent (10%) or more of the securities having
the ordinary voting power for the election of directors or governing body of a
corporation or ten percent (10%) or more of the partnership or other ownership
interest of any other Person (other than as a limited partner of such other
Person) will be deemed to control such corporation or other Person).
 
     Application. The term “Application” shall mean the application that Loan
Recipient submitted to CIRM in response to RFA 10-03, and any attachment or
appendices thereto.
 
     Authorized Representative. The term “Authorized Representative” shall mean
those persons shown on the list of officers provided by Loan Recipient pursuant
to Section 4.12(e) hereof or on any update of any such list provided by Loan
Recipient to CIRM, or any further or different officers of Loan Recipient so
named by an Authorized Representative of Loan Recipient in a written notice to
CIRM.
 
     Business. The term “Business” shall mean the CIRM-Funded Project and the
development and commercialization of products resulting from the CIRM-Funded
Project.
 
     Capital Lease. The term “Capital Lease” shall mean any lease of Property
which in accordance with GAAP is required to be capitalized on the balance sheet
of the lessee.
 
     Capitalized Lease Obligation. The term “Capitalized Lease Obligation” shall
mean, for any Person, the amount of the liability shown on the balance sheet of
such Person in respect of a Capital Lease determined in accordance with GAAP.
 
     Change of Control. The term “Change of Control” shall mean a sale, merger,
transfer, exchange or other disposition (whether of assets, stock or otherwise)
of a majority or controlling ownership position of Loan Recipient.
 
     CIRM. The term “CIRM” shall mean the California Institute for Regenerative
Medicine.
 
     CIRM-Funded Project. The term “CIRM-Funded Project” shall mean the phase I
clinical trials of Loan Recipient’s embryonic stem cell-derived oligodendrocyte
progenitor cell (OPC1) product for the treatment of people with spinal cord
injury, as described in detail by Loan Recipient in the Application. The Loan
Recipient must obtain prior approval from CIRM for any change in the scope of
the CIRM-Funded Project pursuant to CIRM’s Grants Administration Policy, article
V, section D(1). Upon such approval, the term “CIRM-Funded Project” shall
include any such deviation, amendment or change that is so approved by CIRM.
 
Page 2 of 55
 

--------------------------------------------------------------------------------

 

     CIRM’s Governing Board. The term “CIRM’s Governing Board” shall mean the
Independent Citizens’ Oversight Committee.
 
     CIRM Representatives. The term “CIRM Representatives” shall mean CIRM’s
officers, employees, agents, attorneys, consultants, accountants and members
CIRM’s Governing Board.
 
     Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended, and any successor statute thereto.
 
     Company-Backed Loan. The term “Company-Backed Loan” shall have the meaning
given in the Loan Administration Policy.
 
     Controlled Group. The term “Controlled Group” shall mean all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with Loan Recipient, are
treated as a single employer under Section 414 of the Code.
 
     Direct Research Funding Costs. The term “Direct Research Funding Costs”
shall mean the sum of Project Costs and Facilities Costs.
 
     Disbursement. The term “Disbursement” shall have the meaning given to it in
Section 4.4(a) of this Agreement.
 
     Disbursed Loan Amount. The term “Disbursed Loan Amount” shall mean that
amount of the Loan Award that CIRM has distributed in immediately available
funds to the Loan Recipient through any one or more Disbursements.
 
     ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, or any successor statute thereto.
 
     Exchange Act. The term “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.
 
     Facilities Costs. The term “Facilities Costs” shall mean the general
operating costs of the facilities that will house all elements of the
CIRM-Funded Project.
 
     Indebtedness. The term “Indebtedness” shall mean for any Person (without
duplication), (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Capitalized Lease Obligations of such Person, and
(e) all obligations of such Person on or with respect to letters of credit,
bankers’ acceptances and other extensions of credit whether or not representing
obligations for borrowed money.
 
Page 3 of 55
 

--------------------------------------------------------------------------------

 

     Indirect Costs. The term “Indirect Costs” shall mean the administrative
costs (including but not limited to loan origination and administration fees)
incurred for common or joint objectives which cannot be readily and specifically
identified with a particular project. Indirect costs shall be capped at twenty
percent (20%) of Direct Research Funding Costs, exclusive of the costs of
equipment, tuition and fees, and subcontracts, as group, totaling more than
$25,000 per year.
 
     LIBOR. The term “LIBOR” shall have the meaning given in Section 4.3 of this
Agreement.
 
     Lien. The term “Lien” shall mean any mortgage, lien, security interest,
pledge, charge or encumbrance of any kind in respect of any Property, including
the interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.
 
     Loan. The term “Loan” shall mean the product-backed loan specified in
Section 4.1 of this Agreement.
 
     Loan Administration Policy. The term “Loan Administration Policy” shall
mean the “CIRM Loan Administration Policy,” as approved by the Office of
Administrative Law and as attached hereto as Exhibit C, including amendments
thereto adopted by CIRM and agreed to by CIRM and Loan Recipient.
 
     Loan Award. The term “Loan Award” shall mean the award of twenty-four
million, eight hundred and forty-six thousand, and eight hundred and fifty-six
hundred dollars ($24,846,856) to Loan Recipient, which was approved by CIRM’s
Governing Board on or about May 4, 2011.
 
     Loan Balance. The term “Loan Balance” shall mean the principal amount CIRM
distributes to Loan Recipient pursuant to any Disbursement plus accrued interest
thereon, less any prepayment(s) made under Section 4.7(a).
 
     Loan Documents. The term “Loan Documents” shall mean this Agreement, the
Notice of Loan Award, the Warrants, and all documents incorporated by reference
pursuant to Article II.
 
     Loan Period. The term “Loan Period” shall mean the five-year period
beginning on the Effective Date of this Agreement, unless the Loan Recipient
elects to extend the term of the Loan Period pursuant to Section 4.8, in which
case “Loan Period” shall mean the period as so extended pursuant to the terms
set forth herein.
 
     Loan Recipient. The term “Loan Recipient” shall mean Geron Corporation.
 
     Material Adverse Effect. The term “Material Adverse Effect” shall mean any
event, condition or change which materially and adversely affects or could
reasonably be expected to materially and adversely affect the Business or the
financial results of operations, or financial condition of the Loan Recipient.
 
Page 4 of 55
 

--------------------------------------------------------------------------------

 

     No Go Milestones. The term “No Go Milestones” shall mean the milestones
specified in the Notice of Loan Award by which CIRM will determine, in its
reasonable, but sole discretion, whether or not the funding by CIRM of the
CIRM-Funded Project will continue, including whether additional Disbursements
will be contingent on Loan Recipient’s satisfaction of conditions imposed by
CIRM.
 
     Notice of Loan Award or NLA. The terms “Notice of Loan Award” or “NLA”
shall mean the Notice of Loan Award executed by CIRM and Loan Recipient in
connection with RFA 10-03.
 
     Organizational Documents. The term “Organizational Documents” shall mean
Loan Recipient’s certificate of incorporation and bylaws (or comparable
organizational documents), each as amended to date, which have been furnished to
CIRM by Loan Recipient.
 
     PBGC. The term “PBGC” shall mean the Pension Benefit Guaranty Corporation
or any Person succeeding to any or all of its functions under ERISA.
 
     Permitted Indebtedness. The term “Permitted Indebtedness” shall mean:
 
          (a) Loan Recipient’s indebtedness to CIRM under this Agreement or any
other Loan Document;
 
          (b) Indebtedness existing on the date hereof and described in Schedule
7.8;
 
          (c) Indebtedness secured by a lien described in Section 7.8(d) of this
Agreement;
 
          (d) Indebtedness to trade creditors incurred in the ordinary course of
business;
 
          (e) Indebtedness arising from credit facilities, term loans and other
debt financings (including, for the avoidance of doubt, any debt financing
provided by Loan Recipient’s equity investors), established to support the Loan
Recipient’s working capital and general corporate needs; provided that such
Indebtedness shall not be secured by the CIRM-Funded Project; and
 
          (f) Indebtedness that is subordinated to the Loan Recipient’s
Indebtedness to CIRM under this Agreement or any other Loan Document, pursuant
to subordination, intercreditor or similar agreements reasonably satisfactory to
CIRM.
 
     Permitted Lien(s). The term “Permitted Lien” or “Permitted Liens” shall
have the meaning provided in Section 7.8 of this Agreement.
 
Page 5 of 55
 

--------------------------------------------------------------------------------

 

     Person. The term “Person” shall mean an individual, partnership,
corporation, limited liability company, association, trust, unincorporated
organization or any other entity or organization, including a government or
agency or political subdivision thereof.
 
     Plan. The term “Plan” shall mean any employee pension benefit plan covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code that either (a) is maintained by a member of the Controlled
Group for employees of a member of the Controlled Group or (b) is maintained
pursuant to the collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
Controlled Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions.
 
     Product-Backed Loan. The term “Product-Backed Loan” shall have the meaning
given in the Loan Administration Policy.
 
     Progress Milestones. The term “Progress Milestones” shall mean those
milestones specified in the Notice of Loan Award by which CIRM will measure Loan
Recipient’s progress in achieving the aims of the CIRM-Funded Project.
 
     Project Costs. The term “Project Costs” shall mean those costs identified
in the budget included in the Notice of Loan Award, and any other costs that may
be specifically identified with the CIRM-Funded Project and mutually agreed upon
by CIRM and Loan Recipient.
 
     Property. The term “Property” shall mean, as to any Person, all types of
real, personal, tangible, intangible or mixed property owned by such Person
whether or not included in the most recent balance sheet of such Person and its
subsidiaries under GAAP.
 
     Request for Applications 10-03 or RFA 10-03. The terms “Request for
Applications 10-03” and “RFA 10-03” shall mean the request for applications
issued by CIRM in 2010 for Targeted Clinical Development Awards.
 
     Senior Credit. The term “Senior Credit” shall mean the Indebtedness
described in clause (e) of the definition “Permitted Indebtedness.”
 
     Subsidiary. The term “Subsidiary” shall mean any corporation or other
Person more than fifty percent (50%) of the outstanding ordinary voting shares
or other equity interest of which is at the time directly or indirectly owned by
Loan Recipient, by one or more of its Subsidiaries, or by Loan Recipient and one
or more of its Subsidiaries.
 
     “Third Party” shall mean an entity other than CIRM and its Affiliates and
Geron and its Affiliates.
 
     Warrants. The term “Warrants” shall mean the warrants required to be issued
by Loan Recipient pursuant to Section 4.5 of this Agreement.
 
     1.2 Other Terms. The definitions set forth in the CIRM Loan Administration
Policy (Cal. Code Regs., tit. 17, § 100800 et seq.), the CIRM Risk Premium
Interim Regulation (Cal. Code Regs., tit. 17, § 100802), the CIRM Scientific and
Medical Accountability Standards (Cal. Code Regs., tit. 17, § 100010 et seq.),
the CIRM Intellectual Property and Revenue Sharing Requirements for Non-Profit
and For-Profit Grantees (Cal. Code Regs., tit. 17, § 100600 et seq.), and the
CIRM Grants Administration Policy for Academic and Non-Profit Institutions (Cal.
Code Regs., tit. 17, § 100500 et seq.) shall apply to the terms used in this
Agreement unless otherwise specified.
 
Page 6 of 55
 

--------------------------------------------------------------------------------

 

ARTICLE II
INCORPORATION BY REFERENCE
 
     2.1 Notice of Loan Award. The Notice of Loan Award is hereby incorporated
into this Agreement by reference.
 
     2.2 Application for CIRM Targeted Clinical Development Award. Loan
Recipient’s Application for a Targeted Clinical Development Award, including all
attachments and supplemental information, submitted to CIRM or its agents in
response to RFA 10-03 is hereby incorporated into this Agreement by reference.
 
ARTICLE III
APPLICATION OF CIRM REGULATIONS
 
     Loan Recipient shall be bound by, and shall comply with, all CIRM
regulations applicable to loans to for-profit organizations, including the CIRM
Loan Administration Policy (Cal. Code Regs., tit. 17, § 100800 et seq.), the
CIRM Scientific and Medical Accountability Standards (Cal. Code Regs., tit. 17,
§ 100010 et seq.), the CIRM Intellectual Property Provisions Applicable to Loan
Recipients (Cal. Code Regs., tit. 17, § 100801; and the CIRM Grants
Administration Policy for Academic and Non-Profit Institutions (Cal. Code Regs.,
tit. 17, § 100500 et seq.), as made applicable to loan recipients pursuant to
the Loan Administration Policy. The Loan Administration Policy in effect on the
Effective Date of this Agreement shall apply to Loan Recipient, unless Loan
Recipient and CIRM mutually agree that an amendment to the Loan Administration
Policy shall apply to Loan Recipient.
 
ARTICLE IV
LOAN AND TERMS OF PAYMENT
 
     4.1 Maximum Loan Amount; Repayment. Subject to and upon the terms and
conditions of this Agreement and in reliance on the representations and
warranties set forth in this Agreement, CIRM agrees to provide Loan Recipient a
Loan in an aggregate principal amount not to exceed the Loan Award. Loan
Recipient agrees to repay the Loan Balance at the end of the Loan Period (or if
such day is not a business day, then, without any further penalty or fee, the
first business day after such date), unless (a) Loan Recipient elects to extend
the Loan Period pursuant to Section 4.8, in which case such repayment will occur
at the end of the Loan Period as so extended (or if such day is not a business
day, then, without any further penalty or fee, the first business day after such
date) subject to the Loan Recipient making payments during such extended Loan
Period as provided under Article VII, Section H of the Loan Administration
Policy, (b) Loan Recipient’s obligation to repay the Loan Balance is accelerated
pursuant to Sections 4.9, 8.3 or 8.4, in which case such repayment will occur
upon the effective date of such acceleration, (c) this Agreement is terminated
before the end of the Loan Period pursuant to Section 8.1, in which case such
repayment will occur upon the effective date of such termination, (d) the Loan
Recipient relinquishes the Loan or transfers the Loan to a new Loan Recipient
pursuant to Article V, Section D of the Loan Administration Policy, or (e)
suspension or forgiveness of all or part of the Loan based on the success of the
CIRM-Funded Project occurs as specified in Article VII, Section G of the Loan
Administration Policy.
 
Page 7 of 55
 

--------------------------------------------------------------------------------

 

     4.2 Use of Proceeds. The Loan Recipient shall use the proceeds of the Loan
solely for the purposes of funding the CIRM-Funded Project.
 
     4.3 Interest. The interest rate for each Disbursement of the Loan shall be
a per annum rate equal to the London Inter-Bank Offered Rate (“LIBOR”) for a
one-year deposit in U.S. dollars, as published by the Wall Street Journal (or if
the Wall Street Journal is not available, a comparable source) on the date of
the applicable Disbursement to Loan Recipient, plus two percent (2%). The
interest rate so determined shall apply only to the Disbursed Loan Amount being
disbursed on such Disbursement date, and not for the Disbursed Loan Amount
outstanding before such Disbursement date. Interest shall be compounded annually
on the principal amount disbursed by CIRM from the date of the applicable
Disbursement to Loan Recipient. For each additional year of the Loan Period
beyond the fifth anniversary of the Effective Date, the interest rate shall
increase from the base rate on the fifth year anniversary (LIBOR plus 2%) (the
“Base Rate”) as follows: one percent (1%) over the Base Rate on the fifth year
anniversary in the sixth year; two percent (2%) over the Base Rate on the fifth
year anniversary in the seventh year; three percent (3%) over the Base Rate on
the fifth year anniversary in the eighth year; four percent (4%) over the Base
Rate on the fifth year anniversary in the ninth year; and five percent (5%) over
the Base Rate on the fifth year anniversary in the tenth year. If for any reason
on a date a Disbursement is required to be made LIBOR is not being published or
is not available, any Disbursement required to be made on such date shall bear
interest at the previously established LIBOR rate until LIBOR is available or
published (on which date such Disbursement shall begin bearing interest as
provided in this Section 4.3). Any amount not paid when due hereunder shall
thereafter bear interest at the then-applicable per annum interest rate
specified hereunder, plus five percent (5%).
 
     4.4 Disbursement Procedures and Limitations.
 
          (a) Subject to and upon the terms and conditions of this Agreement,
CIRM agrees, unless otherwise notified in writing by Loan Recipient, to disburse
the proceeds of the Loan (each a “Disbursement”) according to the payment
schedule set forth in the NLA, unless such schedule is modified by agreement of
the parties or otherwise as set forth herein. The aggregate of all Disbursements
made pursuant to this Agreement shall not exceed the Loan Award.
 
          (b) CIRM may suspend or permanently cease Disbursements pursuant to
the Loan Administration Policy, including without limitation, Article V, Section
J.
 
Page 8 of 55
 

--------------------------------------------------------------------------------

 

          (c) CIRM may suspend or permanently cease Disbursements if CIRM
determines, in its reasonable, but sole discretion, that a No Go Milestone has
occurred or that Loan Recipient has breached the covenant set forth in Section
5.9(b).
 
          (d) In accordance with the Notice of Loan Award, CIRM may adjust
Disbursements if Loan Recipient does not meet Progress Milestones.
 
     4.5 Warrants.
 
          (a) In connection with each Disbursement, Loan Recipient shall issue
to CIRM a Warrant, in the form attached hereto as Exhibit A, to purchase Loan
Recipient’s common stock, in an amount equal to fifty percent (50%) of each
Disbursement at the time the Disbursement is made. Each Warrant shall be for
shares of the most recently issued series or class of common stock issued by
Loan Recipient. The strike price for each Warrant shall be set at the time of
each Disbursement and shall be equal to the average of the closing share prices
of Loan Recipient’s common stock as reported on The NASDAQ Global Select Market
for the ten (10) consecutive trading days immediately preceding the
corresponding Disbursement. For purposes of this paragraph, the date on the
check issued by CIRM shall be considered the date of the Disbursement.
 
          (b) Except as provided in Section 4.12(a), Loan Recipient shall issue
Warrants pursuant to subdivision (a) within five (5) business days of Loan
Recipient’s receipt of each Disbursement.
 
     4.6 Indirect Costs and Facilities Costs.
 
          (a) The Loan shall cover Indirect Costs incurred by Loan Recipient
equal to twenty percent (20%) of allowable Direct Research Funding Costs awarded
by CIRM. The Loan shall also cover Facilities Costs incurred by Loan Recipient
equal to thirty-five percent (35%) of allowable Project Costs.
 
          (b) CIRM shall deduct twenty thousand dollars ($20,000) from Loan
Recipient’s Indirect Costs and the initial Disbursement for the costs incurred
by CIRM in engaging a financial consultant to conduct due diligence of Loan
Recipient prior to the award of the Loan, and shall deduct from Loan Recipient’s
Indirect Costs and the initial Disbursement (as well as the Disbursement made in
each of calendar years 2012 and 2013) an annual fee of sixteen thousand, six
hundred and sixty-six dollars and sixty-six cents ($16,666.66) for the first
three (3) years of this Agreement for the costs incurred by CIRM in engaging a
financial consultant to conduct financial due diligence of Loan Recipient during
the Loan Period.
 
          (c) If Loan Recipient elects to extend the term of the Loan Period
pursuant to Section 4.8, Loan Recipient shall pay CIRM, in addition to interest
and principal owed, ten thousand dollars ($10,000) per year, payable on or
before March 15 of each year, for each year the Loan is extended to reimburse
CIRM for the costs that it incurs in engaging a financial consultant to conduct
financial due diligence of Loan Recipient during the extension.
 
Page 9 of 55
 

--------------------------------------------------------------------------------

 

     4.7 Repayment at End of Loan Period/Prepayment.
 
          (a) Unless (i) the Loan Recipient has extended the Loan Period
pursuant to Section 4.8, (ii) the repayment of the Loan Balance has been
accelerated pursuant to Sections 4.9, 8.3 or 8.4, (iii) this Agreement has been
terminated pursuant to Section 8.1, (iv) the Loans have been relinquished or
transferred by Loan Recipient pursuant to Article V, Section D of the Loan
Administration Policy, or (v) repayment of the Loan Balance has been suspended
under Section 4.10(a), the Loan Balance, and all unpaid fees and other amounts
due hereunder, is due and payable in full to CIRM on the last day of the Loan
Period (unless such day is not a business day, then, without any additional fees
or penalties but with additional interest, on the next business day). Loan
Recipient may elect to prepay the full amount of the balance of Loan Balance, or
to make one or more partial prepayments, each in an amount of not less than
$100,000, and in each case with accrued and unpaid interest on the amount
prepaid, at any time, without penalty or premium. Any amounts prepaid hereunder
may not be reborrowed.
 
          (b) If the Loan Recipient elects to extend the term of the Loan Period
pursuant to Section 4.8, the Loan Balance shall bear interest as set forth in
Section 4.3 and Loan Recipient shall repay interest as required by Article VII,
Section H of the Loan Administration Policy.
 
     4.8 Loan Extension. The Loan Recipient may extend the term of the Loan
Period up to a maximum term of ten (10) years from the Effective Date, provided
that the Loan Recipient provides notice to CIRM at least ninety (90) days prior
to the end of the current Loan Period of its intent to extend the then
applicable Loan Period and complies with the conditions specified in Article
VII, Section H of the Loan Administration Policy.
 
     4.9 Loan Acceleration. CIRM shall have the right but not the obligation to
require the Loan Recipient to accelerate repayment of the Loan Balance in the
event of a Change of Control occurs or if this Agreement is terminated pursuant
to Section 8.1. A decision to accelerate repayment of the Loan Balance shall be
made by the Finance Subcommittee of CIRM’s Governing Board, based on the
recommendation of the President of CIRM. If the proposed Change of Control is
not a matter of public knowledge, the Finance Subcommittee of CIRM’s Governing
Board shall consider the matter in closed session to protect the confidentiality
of the Change of Control transaction.
 
     4.10 Loan Suspension and Forgiveness.
 
          (a) An application by the Loan Recipient for suspension of repayment
of the Loan Balance will be governed by Article VII, Section G of the Loan
Administration Policy, including any amendments thereto adopted by CIRM and
agreed to by CIRM and Loan Recipient.
 
          (b) Any Loan Balance which has not become due and payable within
fifteen (15) years after the granting of a suspension of repayment of the Loan
Balance under this Section 4.10(a) of this Agreement will be automatically
forgiven.
 
     4.11 Effective Date. This Agreement shall take effect on the date this
Agreement has been executed by the last party to sign the Agreement, Loan
Recipient has received CIRM’s written agreement (or written waiver by CIRM) that
the conditions set forth in Section 4.12 have been met, and the initial
Disbursement has been made (the “Effective Date”). This Agreement shall continue
in full force and effect for so long as a Loan Balance remains outstanding or
CIRM has any obligation to make Disbursements under this Agreement, unless it is
earlier terminated pursuant to Section 8.1, the repayment obligation has been
accelerated pursuant to Sections 4.9, 8.3 or 8.4, CIRM has agreed to the
forgiveness of the Loan Balance pursuant to Section 4.10, or the Loan Recipient
has relinquished or transferred the Agreement pursuant to Article V, Section D
of the Loan Administration Policy.
 
Page 10 of 55
 

--------------------------------------------------------------------------------

 

     4.12 Initial Disbursement. Concurrently with the initial Disbursement:
 
          (a) CIRM shall have received this Agreement and the Warrant to be
issued with the initial Disbursement, duly executed by Loan Recipient;
 
          (b) CIRM shall have received copies of Loan Recipient’s certificate of
incorporation and bylaws, or articles of organization or certificate of
formation, as applicable, and operating agreement (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary;
 
          (c) CIRM shall have received copies of resolutions of Loan Recipient’s
Board of Directors (or similar governing body) and (if applicable) stockholders
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents, including, without limitation, the Warrants, and the
consummation of the transactions contemplated hereby and thereby, all certified
in each instance by its Secretary or Assistant Secretary;
 
          (d) CIRM shall have received copies of the certificates of good
standing for Loan Recipient (dated no earlier than 30 days prior to the date
hereof) from the office of the Secretary of State of its incorporation or
organization and of each state in which it is qualified to do business as a
foreign corporation or organization;
 
          (e) CIRM shall have received a list of the Loan Recipient’s Authorized
Representatives;
 
          (f) CIRM shall have received certification of the insurance required
under Section 7.3 of this Agreement;
 
          (g) CIRM shall have received UCC, tax and judgment lien search results
against the Property of Loan Recipient evidencing the absence of Liens on its
Property except as permitted by Section 7.8 hereof;
 
          (h) CIRM shall have received the favorable written opinion of Loan
Recipient’s in-house or outside counsel, in the form attached hereto as Exhibit
B, regarding the existence and power of Loan Recipient, the due authorization of
the Loan Agreement (including the transactions contemplated thereby) and the
Warrants, and the enforceability of the Loan Agreement and the initial Warrant
against Loan Recipient; and
 
Page 11 of 55
 

--------------------------------------------------------------------------------

 

          (i) Loan Recipient shall certify that no Material Adverse Effect has
occurred since September 30, 2010.
 
     4.13 All Disbursements. At the time of each subsequent Disbursement
hereunder:
 
          (a) the representations and warranties set forth in Sections 5.1, 5.2,
5.4, 5.5, 5.7, 5.8, 5.9, 5.10, 5.11 5.12, 5.13, 5.14 and 5.15 shall be true and
correct as of the date of such Disbursement, except (other than with respect to
the representations and warranties in the first two sentences of Section 5.1 and
the first two sentences of Section 5.2, to which clauses (i) and (ii) shall not
apply) to the extent: (i) the same expressly relate to an earlier date; or (ii)
disclosed to CIRM in updates to the Schedules hereto provided by Loan Recipient
at least three (3) business days prior to such Disbursement; provided that, in
the case of (i) and (ii), no Material Adverse Effect exists or no event or
circumstance exists which could reasonably be expected to result in a Material
Adverse Effect; and
 
          (b) no Event of Default or other event permitting termination of this
Agreement shall have occurred and be continuing or would occur as a result of
such Disbursement.
 
     Acceptance by Loan Recipient of a Disbursement hereunder through deposit of
such Disbursement to Loan Recipient’s account shall be deemed to be a
representation and warranty by Loan Recipient on the date of such Disbursement
as to the matters specified in subsections (a) through (b), inclusive, of this
Section 4.13; provided, however, that CIRM may continue to make Disbursements in
its sole discretion, notwithstanding the failure of Loan Recipient to satisfy
one or more of the conditions set forth above and any such Disbursements so made
shall not be deemed a waiver of any Event of Default or other condition set
forth above that may then exist.
 
ARTICLE V
LOAN RECIPIENT REPRESENTATIONS AND WARRANTIES
 
     Except as set forth in the Schedules hereto delivered by Loan Recipient and
with respect to Disbursements made after the date hereof, as such schedules are
updated by Loan Recipient during the term of this Agreement, Loan Recipient
represents and warrants to CIRM as follows:
 
     5.1 Due Organization and Qualification. Loan Recipient is duly organized,
validly existing and in good standing under the laws of the state of its
incorporation and is qualified to do business in each jurisdiction in which such
qualification is required, except where the failure to be so qualified would not
have either individually or in the aggregate, a Material Adverse Effect on the
Loan Recipient or the rights of CIRM under this Agreement, whether individually
or taken as a whole. Loan Recipient has all required power and authority to own
its property, to carry on its business as presently conducted or contemplated,
to enter into this Agreement, to issue the Warrants, and generally to carry out
the transactions contemplated hereby. The copies of Loan Recipient’s
Organizational Documents provided to CIRM are correct and complete as of the
date hereof. Loan Recipient is not in violation of any term of its
Organizational Documents, as amended, or in violation of any term of any
agreement, instrument, judgment, decree, order, statute, rule or government
regulation applicable to Loan Recipient or to which Loan Recipient is a party,
in any case where any violation, noncompliance or default would result in a
Material Adverse Effect.
 
Page 12 of 55
 

--------------------------------------------------------------------------------

 

     5.2 Due Authorization; No Conflict. Loan Recipient is duly authorized to
enter into this Agreement and the other Loan Documents, and the execution,
delivery and performance thereof are valid and binding obligations of Loan
Recipient enforceable in accordance with their terms, except as may be limited
by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors’ rights generally. The execution, delivery, and
performance of the Loan Documents are within Loan Recipient’s powers, have been
duly authorized, and are not in conflict with nor constitute a breach of any
provision contained in Loan Recipient’s Organizational Documents, as amended,
nor will they constitute an event of default under any material agreement by
which Loan Recipient is bound. The Loan Documents will not conflict with any
other material agreement or contract to which Loan Recipient is a party and will
not violate any law, regulation or order by which Loan Recipient is bound, nor
is Loan Recipient in default under any material agreement by which it is bound,
other than where any violation, noncompliance or default would not result in a
Material Adverse Effect.
 
     5.3 Name; Location of Chief Executive Office. Except as disclosed in
Schedule 5.3, Loan Recipient has not done business under any name other than
that specified on the signature page hereof, and its exact legal name is as set
forth in the first paragraph of this Agreement. The chief executive office of
Loan Recipient is located at the address indicated on the signature page hereof.
 
     5.4 Compliance with Laws. Loan Recipient is, and to Loan Recipient’s
knowledge, all premises occupied and used by Loan Recipient are, in compliance
in all material respects with all federal, state, municipal and local laws,
ordinances and regulations, if any, that may in any way affect Loan Recipient’s
Business, other than where a failure to comply would not result in a Material
Adverse Effect.
 
     5.5 Government Consents. Loan Recipient has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of Loan Recipient’s business as currently conducted, other
than where failure to do so would not result in a Material Adverse Effect.
 
     5.6 Full Disclosure. Neither the Loan Documents nor any document,
certificate, projection, statement, representation or warranty furnished to CIRM
in writing by or on behalf of Loan Recipient, including but not limited to
documents submitted to CIRM and its agents by Loan Recipient in response to RFA
10-03, contains any untrue statement of a material fact, and none of the Loan
Documents or such other documents, certificates, projections, statements,
representations or warranties omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading. To Loan
Recipient’s knowledge based on due inquiry, there is no fact relating to the
business, operations, affairs or conditions of Loan Recipient that materially
and adversely affects the same which has not been set forth in the Loan
Documents or otherwise disclosed to CIRM in writing. CIRM recognizes that the
estimates, projections and forecasts provided by Loan Recipient in good faith
and based upon reasonable assumptions are not to be viewed as facts, and that
actual results during the period or periods covered by any such estimates,
projections and forecasts may materially differ from the projected or forecasted
results.
 
Page 13 of 55
 

--------------------------------------------------------------------------------

 

     5.7 Litigation. Except as set forth on Schedule 5.7, there is no action,
suit or claim at law or in equity by any third party, or before or by a
governmental agency or instrumentality that is currently pending or, to the
knowledge of Loan Recipient, threatened against Loan Recipient or affecting any
of its properties, assets or, to the knowledge of Loan Recipient, its employees
which seeks to prevent the consummation of the transactions contemplated by the
Loan Documents or the Warrants or which if adversely decided against the Loan
Recipient would have a Material Adverse Effect.
 
     5.8 Bankruptcy. Loan Recipient: (i) does not intend to file a voluntary
petition for relief pursuant to 11 U.S.C. § 101 et seq. – Title 11 of the United
States Code (the “Bankruptcy Code”); (ii) does not have any knowledge of any
circumstance that may result in the filing of a voluntary petition for relief
pursuant to the Bankruptcy Code; and (iii) does not have any notice of any
creditor’s intention to file an involuntary petition for relief pursuant to the
Bankruptcy Code.
 
     5.9 Sufficient Assets.
 
          (a) In the good faith estimate of Loan Recipient, the aggregate value
of all of the assets of Loan Recipient, at a fair valuation, is equal to or
greater than the total amount of Loan Recipient’s currently existing balance
sheet liabilities (excluding the Loan). The “fair valuation” of Loan Recipient’s
assets shall be determined on the basis of that amount which may be realized
within a reasonable time, in any manner through realization of the value of, or
dispositions of, such assets at fair market value (i.e., the amount which could
be obtained for the properties in questions within such period by a capable and
diligent business person from an interested buyer who is willing to purchase
under ordinary selling conditions). Loan Recipient is able to pay its debts as
they become due in the ordinary course of business for the next six (6) months.
 
          (b) At the time of each Disbursement and throughout the Loan Period,
Loan Recipient has funds available, either in the form of cash, cash
equivalents, marketable debt securities not subject to SEC Rule 144, funding
received from corporate partnerships, or a valid credit facility, as
demonstrated through appropriate documentation, with respect to which Loan
Recipient is not in default and has the ability under which to borrow, which
together is equal to not less than the sum of twenty-four million, eight hundred
and forty-six thousand, and eight hundred and fifty-six dollars ($24,846,856),
plus the accrued and unpaid amount of interest on the Disbursements. All of said
funds must be the property of and maintained by Loan Recipient (and not by any
Subsidiary of Loan Recipient or any other affiliate of Loan Recipient).
 
     5.10 Title to Properties. Loan Recipient has good and marketable title in
fee simple to such of its fixed assets as are real property, and good and
merchantable title to all of its other properties and assets used in the conduct
of the Business by Loan Recipient, free and clear of mortgages, security
interests, pledges, charges, liens, restrictions or encumbrances except for
Permitted Liens or as disclosed in writing to CIRM. To Loan Recipient’s
knowledge, all machinery and equipment included in such properties described in
the previous sentence is in good condition and repair, ordinary wear and tear
excepted, and all leases of real or personal property used in the conduct of the
Business by Loan Recipient to which Loan Recipient is a party are fully
effective and afford Loan Recipient peaceful and undisturbed possession of the
subject matter of such leases.
 
Page 14 of 55
 

--------------------------------------------------------------------------------

 

     5.11 Indebtedness. Loan Recipient has no outstanding Indebtedness, except
for Permitted Indebtedness or as previously disclosed to CIRM in writing.
 
     5.12 Tax Matters. Loan Recipient has filed all foreign, federal, state, and
local income, excise or franchise tax returns, real estate, and personal
property tax returns, sales and use tax returns, and other tax returns required
to be filed by it (and such returns are true and correct in all material
respects) and has paid all taxes owed by it, except taxes which have not yet
accrued or otherwise become due or for which adequate provision has been made in
the pertinent financial statements. All taxes and other assessments and levies
which Loan Recipient is required to withhold or collect have been withheld and
collected and have been paid over to the proper governmental authorities, except
where the failure to pay would not have a Material Adverse Effect. With regard
to the income tax returns of Loan Recipient, Loan Recipient has not received
notice of any audit or of any purported deficiencies from any taxing authority,
and no controversy with respect to taxes of any type is pending or, to the
knowledge of Loan Recipient, threatened, unless, after the date hereof, such
notice or controversy is disclosed to CIRM in writing.
 
     5.13 Contracts and Commitments. Loan Recipient is not in default under any
contract, obligation or commitment, where such default would have a Material
Adverse Effect. To the knowledge of Loan Recipient, there is no state of facts
which upon notice or lapse of time or both would constitute such a default, nor
would the execution, issuance and delivery of this Agreement, or the
consummation of any transaction contemplated hereby, constitute such a default,
where such default would have a Material Adverse Effect.
 
     5.14 Proprietary Rights; Employee Restrictions.
 
          (a) All Intellectual Property Rights created or generated by any
employee or officer of Loan Recipient in the course of their performance of the
CIRM-Funded Project for Loan Recipient have been assigned to Loan Recipient.
Loan Recipient’s issued patents necessary to the CIRM-Funded Project are valid
and enforceable, in whole or in part, except as would not, individually or in
the aggregate, have a Material Adverse Effect. Except as disclosed in Schedule
5.14, Loan Recipient has not received communications from any third Person
alleging that the currently contemplated activities or products related to the
Business infringe on any Intellectual Property Rights of any such third Person,
nor have any of the Intellectual Property Rights necessary to the conduct of the
Business been subject to U.S. Patent Office interference proceedings, a
re-examination, or any other proceeding challenging Loan Recipient’s patent
rights related to the Business. Loan Recipient has taken commercially reasonable
measures to protect and preserve the security, confidentiality (except and to
the extent where disclosure is required by law or such information is already in
the public domain) and value of its Intellectual Property Rights, including its
trade secrets and other confidential information. For the purposes of this
Agreement, “Intellectual Property Rights” shall mean any and all rights in
patents, patent applications, copyrights, copyright applications, licenses,
databases, computer programs and other computer software user interfaces,
know-how, test data and results not disclosed to regulators, financial and cost
information and data, trade secrets, trademarks, trademark applications, service
marks, service mark applications, trade names, customer lists, proprietary
technology, processes and formulae, source code, object code, algorithms,
architecture, structure, inventions, trade dress, logos and designs and all
documentation and media constituting, describing or relating to the foregoing.
 
Page 15 of 55
 

--------------------------------------------------------------------------------

 

          (b) All employees of Loan Recipient have entered into non-disclosure
and assignment of invention agreements for the benefit of Loan Recipient.
 
     5.15 Regulatory Compliance. Loan Recipient is not an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act of 1940. Loan Recipient is not engaged as one of its activities in
extending credit for margin stock (under Regulations G, T and U of the Federal
Reserve Board of Governors). To Loan Recipient’s knowledge based on due inquiry,
Loan Recipient is in compliance with the Federal Fair Labor Standards Act. Loan
Recipient’s properties or assets have not been used by Loan Recipient or, to
Loan Recipient’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than minimal
amounts legally in the ordinary course of Loan Recipient’s business. Loan
Recipient has delivered to CIRM, and at all times will deliver to CIRM promptly
after delivery or receipt, copies of all investigations relating to hazardous
substances, and any conclusions thereof.
 
     5.16 Sophistication of Loan Recipient. Loan Recipient, by reason of its
business and financial experience, has the capacity to protect its own interests
in connection with the transactions contemplated hereby, including the issuance
of Warrants, and by the other Loan Documents.
 
     5.17 Warrants. Loan Recipient has full power and authority to issue the
Warrants to CIRM pursuant to Section 4.5 and no disability or contractual
obligations exists that would prohibit Loan Recipient from issuing the Warrants
to CIRM pursuant to this Agreement.
 
ARTICLE VI
CIRM REPRESENTATIONS, WARRANTIES AND COVENANTS
 
     6.1 Due Authorization; No Conflict. CIRM hereby represents and warrants
that it is duly authorized to enter into this Agreement and that the execution,
delivery and performance thereof will not conflict with any other agreement or
contract to which it is a party and will not, to the best of its knowledge,
violate any law, regulation or order by which it is bound.
 
     6.2 Enforceability. This Agreement has been duly executed and delivered by
CIRM and constitutes a valid and binding obligation of CIRM, enforceable against
CIRM in accordance with its terms, subject only to the effect, if any, of (i)
laws affecting the rights of creditors generally and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies.
 
Page 16 of 55
 

--------------------------------------------------------------------------------

 

     6.3 Sophistication of CIRM. CIRM, by reason of its business and financial
experience, has the capacity to protect its own interests in connection with the
transactions contemplated hereby, including the issuance of Warrants, and by the
other Loan Documents.
 
     6.4 Subordination to Senior Credit. Requests for subordination to Senior
Credit made by Loan Recipient to CIRM shall be governed by Article VII, Section
I of the Loan Administration Policy.
 
ARTICLE VII
 
COVENANTS
 
     7.1 Information and Access Covenants. During such time as any balance of
the Loan Amount or accrued interest is outstanding or so long as any credit is
available to Loan Recipient hereunder, except to the extent compliance in any
case or cases is waived in writing pursuant to the terms of Section 10.3 hereof,
Loan Recipient shall:
 
          (a) deliver to CIRM, as soon as practicable, but in any event by the
end of February of each fiscal year (or within 60 days of the end of the fiscal
year, if the end of the fiscal year is other than December 31st), an updated
budget for the Business for such fiscal year;
 
          (b) deliver to CIRM such other information relating to the financial
condition, business or corporate affairs related to the Business of Loan
Recipient as CIRM may from time to time reasonably request; provided, however,
that Loan Recipient shall not be obligated under this subsection (b) or any
other subsection of this Section to provide information that it deems in good
faith to be a trade secret or similar confidential information;
 
          (c) at the reasonable request (including with respect to the number of
such requests) of CIRM, provide CIRM Representatives reasonable access, at
reasonable and mutually acceptable times during normal business hours to all of
the properties, books, contracts, documents, insurance policies, records and
personnel (including officers) of or with respect to the Business of Loan
Recipient and shall furnish to CIRM Representatives such information related to
the Business as they may from time to time reasonably request; and
 
          (d) deliver to CIRM reports detailing scientific progress and
activities regarding the Business as specified in the Notice of Loan Award.
 
     7.2 Indemnification. Loan Recipient shall indemnify, defend and hold
harmless CIRM, the State of California, and their respective agents, officers
and employees (“CIRM Indemnitees”) against any and all liabilities, losses,
damages, claims, penalties, costs or expenses, interest, awards, judgments and
penalties brought by or awarded to any Third Party which any of them may
sustain, incur or be required to pay (howsoever they may occur), including,
without limitation, reasonable attorneys’ and consultants’ fees (“Losses”),
resulting from, arising out of, or in connection with: (i) the execution,
delivery and performance of Loan Recipient’s obligations under the Loan
Documents, including without limitation, the Warrants; (ii) the operation of
Loan Recipient’s business; (iii) any material breach by Loan Recipient of any
representation or warranty or covenant under the Loan Documents; (iii) any
CIRM-Funded Invention, as defined in Cal. Code Regs., tit. 17, §100601(c); or
(iv) the performance of the CIRM-Funded Project by Loan Recipient; provided that
Loan Recipient shall not be required to indemnify the CIRM Indemnitees to the
extent any such Losses are caused by (a) such CIRM Indemnitees’ gross negligence
or willful misconduct, (b) a breach of CIRM’s obligations under this Agreement
or any other Loan Document or (c) a breach of any of CIRM’s representations and
warranties made in this Agreement or any other Loan Document. Loan Recipient’s
indemnity obligations under this paragraph are in addition to Loan Recipient’s
indemnity obligations under the Loan Administration Policy. CIRM shall promptly
notify Loan Recipient of any claims or suits with respect to which
indemnification under this Agreement is or could be sought, but failure to do so
shall not relieve Loan Recipient of its obligations hereunder. Loan Recipient
shall have no liability under this Section 7.2 with respect to claims or suits
settled or compromised without prior notice to Loan Recipient.
 
Page 17 of 55
 

--------------------------------------------------------------------------------

 

     7.3 Required Insurance. During the term of this Agreement, Loan Recipient
shall procure and maintain at its expense insurance customary for companies
similarly situated with Loan Recipient and protecting Loan Recipient and CIRM
(including naming CIRM as an additional insured and loss payee on such policies)
against all claims, losses or expenses resulting from alleged, adjudicated or
statutory liability for injury to Persons or damage to property arising out of
or in connection with any CIRM-Funded Invention, as defined in Cal. Code Regs.,
tit. 17, §100601(c), and the performance of the CIRM-Funded Project by Loan
Recipient.
 
     7.4 Maintenance of Business. Loan Recipient shall preserve and maintain its
existence. Loan Recipient shall make commercially reasonable efforts to preserve
and keep in force and effect all licenses, permits, franchises, approvals,
patents, trademarks, trade names, trade styles, copyrights and other proprietary
rights necessary to the proper conduct of the Business, other than where failure
to do so would not result in a Material Adverse Effect.
 
     7.5 Maintenance of Properties. Loan Recipient shall make commercially
reasonable efforts to maintain, preserve and keep its property, plant and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all necessary and proper repairs,
renewals, replacements, additions and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, other than where
failure to do so would not result in a Material Adverse Effect.
 
     7.6 Taxes and Assessments. Loan Recipient shall duly pay and discharge all
taxes, rates, assessments, fees and governmental charges upon or against it or
its Property, in each case before the same become delinquent and before
penalties accrue thereon, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and adequate reserves are provided therefor.
 
     7.7 No Guaranties. Other than any liabilities or guarantees in connection
with credit support provided in connection with (A) Permitted Indebtedness or
(B) any investment permitted under subsections (g), (h) and (i) of Section 7.9,
Loan Recipient shall not become liable as endorser, guarantor, surety or
otherwise for any debt, obligation or undertaking of any other Person exceeding
one and a half million dollars ($1,500,000) individually or in the aggregate, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another.
 
Page 18 of 55
 

--------------------------------------------------------------------------------

 

     7.8 Liens. Loan Recipient shall not create, incur or permit to exist any
Lien of any kind on any Property owned by Loan Recipient; provided, however,
that the foregoing shall not apply to nor operate to prevent the following
“Permitted Liens”:
 
          (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising from ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which Loan Recipient is a party or other cash deposits
required to be made in the ordinary course of business, provided in each case
that the obligation is not for borrowed money and that the obligation secured is
not overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefore;
 
          (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
 
          (c) judgment Liens and judicial attachment Liens not constituting an
Event of Default under Section 8.2(b) hereof and the pledge of assets for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of Loan Recipient secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of five hundred thousand dollars ($500,000) at any
one time outstanding;
 
          (d) Liens on equipment of Loan Recipient created solely for the
purpose of securing indebtedness incurred to finance the purchase price of such
Property, provided that no such Lien shall extend to or cover other Property of
Loan Recipient other than the respective Property so acquired, and the principal
amount of indebtedness secured by any such Lien shall at no time exceed the
purchase price of such Property, as reduced by repayments of principal thereon;
 
          (e) Liens arising out of Indebtedness (other than the Loan itself)
incurred by Loan Recipient solely to fund the cost and expenses of the
CIRM-Funded Project;
 
          (f) Liens disclosed in Schedule 7.8(f), including the amounts thereof;
 
          (g) Liens for taxes, fees, assessments or other governmental charges
or levies that either are not delinquent or are being contested in good faith by
appropriate proceedings;
 
Page 19 of 55
 

--------------------------------------------------------------------------------

 

          (h) Liens securing Permitted Indebtedness;
 
          (i) Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in subsections (d), (e), (f) or (h);
provided that any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness may not increase;
 
          (j) leases, subleases, licenses, sublicenses, options, rights of first
refusal, rights to negotiate and the like granted to third parties in the
ordinary course of Loan Recipient’s business, provided that the foregoing do
not, individually or in the aggregate, have a Material Adverse Effect; and
 
          (k) Liens arising from the rights of a licensor or grantor under the
terms and conditions of a license, option or other right granted to or by Loan
Recipient, provided that any such Lien does not hinder the Business.
 
     7.9 Investments, Acquisitions, Loans and Advances. Loan Recipient shall
not, directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:
 
          (a) investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America; investments in
direct obligations of the State of California whose obligations constitute full
faith and credit obligations of the State of California;
 
          (b) investments in commercial paper rated at least P-1 by Moody’s and
at least A-1 by S&P;
 
          (c) investments in certificates of deposit issued by any United States
commercial bank having capital and surplus of not less than $100,000,000;
 
          (d) investments in repurchase obligations with a term of not more than
7 days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;
 
          (e) investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding subsections (a), (b), (c) and
(d) above;
 
Page 20 of 55
 

--------------------------------------------------------------------------------

 

          (f) investments existing on the date of this Agreement in its
Subsidiaries and Affiliates;
 
          (g) the purchase of securities or acquisition of assets in connection
with strategic transactions involving Loan Recipient and other Persons,
including without limitation (i) joint ventures, manufacturing, marketing or
distribution arrangements or (ii) technology transfer or development
arrangements;
 
          (h) any acquisition by Loan Recipient of the assets or securities of a
Person or division thereof for the purpose of acquiring intellectual property or
other assets; or
 
          (i) any investments permitted by the Loan Recipient’s investment
policy dated September 14, 2010, and to the extent approved by CIRM (such
approval to only apply if a material amendment or modification is requested and
not be unreasonably withheld), the same as amended or modified by the board of
directors of the Loan Recipient.
 
     7.10 Dividends and Certain Other Restricted Payments. Loan Recipient will
not (a) declare or pay any cash dividends or cash distributions, on any stock or
other equity interests of Loan Recipient or (b) directly or indirectly, through
any Subsidiary or otherwise, purchase, redeem or retire any of its stock or
other equity interests or make any other payment or distribution, either
directly or indirectly, through any Subsidiary or otherwise, in respect of its
stock or other equity interests, other than (i) the repurchase of stock or other
equity interests in the ordinary course of business of employees which leave the
employ of Loan Recipient, (ii) the repurchase of stock or other equity interests
pursuant to agreements which permit Loan Recipient to repurchase such shares at
cost (or the lesser of cost or fair market value) upon termination of an
employee’s, officer’s, director’s or consultant’s services to the Company or
(iii) the repurchase by Loan Recipient from one or more former employees,
officers, directors or consultants of its equity securities during the Loan
Period, provided that the aggregate repurchase price for all repurchases
pursuant to this clause (iii) does not exceed one hundred thousand dollars
($100,000) per year.
 
     7.11 ERISA. Loan Recipient shall promptly pay and discharge all obligations
and liabilities arising under ERISA of a character which if unpaid or
unperformed could reasonably be expected to result in the imposition of a Lien
against any of its Property. Loan Recipient shall promptly notify CIRM of: (a)
the occurrence of any reportable event (as defined in ERISA) with respect to a
Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (c) its intention
to terminate or withdraw from any Plan, and (d) the occurrence of any event with
respect to any Plan which would result in the incurrence by Loan Recipient of
any material liability, fine or penalty, or any material increase in the
contingent liability of Loan Recipient with respect to any post-retirement
Welfare Plan benefit. All terms used in this Section 7.11 and not defined shall
have the meaning given to them under ERISA.
 
     7.12 Compliance with Laws. Loan Recipient shall comply in all respects with
the requirements of all federal, state and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, except where any such non-compliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property, other than a Permitted Lien.
 
Page 21 of 55
 

--------------------------------------------------------------------------------

 

     7.13 Diligent Conduct of Business. Loan Recipient shall conduct the
Business in a commercially reasonable and diligent manner and shall not
knowingly engage in any other business activity that Loan Recipient reasonably
believes would have a Material Adverse Effect on the Business or a material
adverse effect on the rights of CIRM under this Agreement or the CIRM-Funded
Project.
 
     7.14 Use of Proceeds. The Loan Recipient shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 4.2 hereof.
 
     7.15 Diligence. The Loan Recipient shall use commercially reasonable
efforts to perform the CIRM-Funded Project within the time frame specified in
the Notice of Loan Award.
 
     7.16 Notification. If Loan Recipient becomes aware of any matters that
could reasonably be expected to have a Material Adverse Effect pursuant to any
review, examination, proceeding or correspondence, suits or actions related to
Loan Recipient’s issued patents necessary to the CIRM-Funded Project, Loan
Recipient shall promptly notify CIRM in writing.
 
ARTICLE VIII
TERMINATION
 
     8.1 Termination.
 
          (a) CIRM may terminate this Agreement pursuant to Article V, Section J
of the Grants Administration Policies, or Article V, Section J of the Loan
Administration Policy.
 
          (b) CIRM may terminate this Agreement at any time after a material
breach of any term of the Loan Documents by Loan Recipient that is not cured
within thirty (30) days of the date that CIRM provides notice of such breach to
Loan Recipient.
 
          (c) CIRM may terminate this Agreement if any of the representations
and warranties made herein by Loan Recipient were not true and correct in all
material respects at the time they were made or deemed to be made under Section
4.13 at the time of each Disbursement when they are reaffirmed.
 
          (d) CIRM may terminate this Agreement if any of the Events of Default
in Section 8.2 occur and are continuing.
 
          (e) CIRM may terminate this Agreement based on CIRM’s determination,
in its reasonable, but sole discretion, that a No Go Milestone has occurred.
 
Page 22 of 55
 

--------------------------------------------------------------------------------

 

     8.2 Events of Default and Remedies. Any one or more of the following shall
constitute an “Event of Default” hereunder:
 
          (a) Loan Recipient fails to pay within five (5) business days of the
day when due all or any part of the principal of or interest on any Loan
(whether at the stated maturity thereof or at any other time provided for in
this Agreement), any accrued interest or any fee or other obligation payable
hereunder or under any other Loan Document;
 
          (b) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, entered or filed against Loan
Recipient or against any of its Property, in an aggregate amount in excess of
$1,000,000 (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 45 days;
 
          (c) Loan Recipient, or any member of its Controlled Group, fails to
pay when due an amount or amounts aggregating in excess of $500,000 which it
shall have become liable to pay to the PBCG or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $500,000 (collectively, a “Material
Plan”) is filed under Title IV of ERISA by Loan Recipient, or any other member
of its Controlled Group, any plan administrator or any combination of the
foregoing, or the PBGC institutes proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding is instituted by a fiduciary of any Material Plan against Loan
Recipient, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 45
days thereafter; or a condition exists by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
 
          (d) dissolution or termination of the existence of Loan Recipient,
unless Loan Recipient has previously relinquished the Loan or transferred the
Loan to a new Loan Recipient pursuant to Article V, Section D of the Loan
Administration Policy;
 
          (e) Loan Recipient has had (i) entered involuntarily against it a
final order for relief under the United States Bankruptcy Code, as amended, (ii)
does not pay, or admits in writing its inability to pay, its debts generally as
they become due, (iii) makes an assignment for the benefit of creditors, (iv)
applies for, seeks, consents to or acquiesces in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institutes any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fails to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) takes any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fails to contest in good faith any appointment or proceeding
described in Section 8.2(f) hereof; or
 
Page 23 of 55
 

--------------------------------------------------------------------------------

 

          (f) a custodian, receiver, trustee, examiner, liquidator or similar
official is appointed for Loan Recipient, or any substantial part of any of its
Property, or a proceeding described in Section 8.2(e)(v) shall be instituted
against any of Loan Recipient, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 90 days.
 
     8.3 Non-Bankruptcy Termination. When CIRM, at CIRM’s election, has
terminated this Agreement for any reason (other than an Event of Default
described in subsections (e) or (f) of Section 8.2 of this Agreement), (a) the
remaining commitments of CIRM to make Disbursements of the Loan and all other
obligations of the Lenders hereunder on the date stated in such notice (which
may be the date thereof) shall terminate; and (b) the principal of and the
accrued interest on all outstanding Loans shall be immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind.
 
     8.4 Bankruptcy Termination. When any Event of Default described in
subsections (e) or (f) of Section 8.2 of this Agreement has occurred and is
continuing, then this Agreement shall automatically, and without the necessity
of any further action, terminate and all outstanding Loans and interest thereon
shall immediately become due and payable together with all other amounts payable
under the Loan Documents, without presentment, demand, protest or notice of any
kind, and the obligation of CIRM to make further Disbursements of the Loan or
extend further credit pursuant to any of the terms hereof shall immediately
terminate.
 
ARTICLE IX
COMPLIANCE WITH CERTAIN LAWS
 
     9.1 Nondiscrimination. Loan Recipient shall not unlawfully discriminate
against any qualified employee or applicant for employment, or deny services to
any individual because of race, color, national origin, ancestry, age, sex,
religion, physical or mental handicap, or sexual orientation. Loan Recipient
agrees to comply with all applicable Federal and State statutes, rules and
regulations prohibiting discrimination in employment.
 
     9.2 Lobbying. Without limiting the provisions of Section 4.2 of this
Agreement, no funds disbursed hereunder shall be used for any activities to
influence any matter pending before the California Legislature or the U.S.
Congress, or for any election campaign.
 
     9.3 Audit. In addition to the provisions of Section 7.1(f) hereof, during
the term of this Agreement, CIRM will have the right to audit, during mutually
acceptable business hours and a reasonable number of times per year, Loan
Recipient’s records to confirm the use of the Loan proceeds and the Direct
Research Funding Costs. In addition, Loan Recipient shall maintain books,
records, and other compilations of data made under this Agreement to the extent
and in such detail as shall properly substantiate use of the Loan for the
purposes allowed under Section 4.2. Loan Recipient shall maintain all such
records for a period of not less than five (5) years, starting on the earlier of
(a) first day after final payment under this Agreement or (b) repayment of the
entire accrued balance of the Loan. If any litigation, claim, negotiation, audit
or other action involving the records is commenced prior to the expiration of
the applicable retention period, all records shall be retained until completion
of such action and resolution of all issues resulting therefrom, or until the
end of the applicable retention period, whichever is later. CIRM or the State of
California or any of their duly authorized representatives shall have the right,
at reasonable times and upon reasonable notice, to examine and copy at
reasonable expense, the books, records, and other compilations of data of Loan
Recipient which pertain to the provisions and requirements of this Agreement.
Such access shall include on-site audits and review and copying of records.
 
Page 24 of 55
 

--------------------------------------------------------------------------------

 

ARTICLE X
GENERAL CLAUSES
 
     10.1 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors
(including, for the avoidance of doubt, any agency or department of the State of
California which may succeed CIRM or assume CIRM’s obligations) and assigns
(including, without limitation, by sale or transfer of all or substantially all
assets, merger or consolidation), provided, however, that neither this Agreement
nor any rights hereunder may be assigned by either party without the other
party’s prior written consent, which consent shall not be unreasonably withheld.
Both parties shall use their commercially reasonable efforts to consider and
respond to other’s request for consent within ten (10) business days of any such
request.
 
     10.2 Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflicts of law or choice of law provisions. Jurisdiction shall
lie in the State of California. All disputes, controversies, claims, actions and
similar proceedings arising with respect to the Loan or any related agreement or
transaction shall be brought in the Superior Court of San Francisco County,
California or the United States District Court for the Northern District of
California and Loan Recipient consents to the exclusive personal jurisdiction of
such courts.
 
     10.3 Waivers. All conditions, covenants, duties and obligations contained
in this Agreement can be waived only by written agreement. Forbearance or
indulgence in any form or manner by a party shall not be construed as a waiver,
nor in any way limit the remedies available to that party.
 
     10.4 Amendments. All conditions, covenants, duties and obligations
contained in this Agreement may be amended only through a written amendment
signed by Loan Recipient and CIRM, except as otherwise specified herein.
 
     10.5 Publicity. Loan Recipient shall, unless prohibited by law or
regulation, notify CIRM’s Communications Officer at least one calendar day
before issuing any press release that refers to the CIRM-Funded Project. Any
press release or research paper by Loan Recipient in which CIRM is concerned or
discussed shall include the following statement:
 
Geron’s Phase 1 Clinical Trial in Spinal Cord Injury is funded in part through
the support of the California Institute of Regenerative Medicine.
 
Page 25 of 55
 

--------------------------------------------------------------------------------

 

     Loan Recipient may use a statement other than the foregoing only with the
express written consent of CIRM. Loan Recipient shall use its reasonable best
efforts to recognize CIRM’s support in any media interview in which the
CIRM-Funded Project is discussed. Loan Recipient will not represent that
positions taken or advanced by Loan Recipient represent the opinion or position
of CIRM or the State of California.
 
     Loan Recipient agrees to work with CIRM to establish a communications
protocol to ensure that accurate information, including, without limitation, any
adverse event involving a clinical trial subject, relating to the CIRM-Funded
Project is provided to stakeholders in a timely matter.
 
     10.6 Survival. All covenants, representations and warranties contained
herein shall survive the execution and delivery of this Agreement and all
covenants contained herein shall survive until all of the obligations hereunder
are fully and finally discharged or earlier waived or terminated (provided that
the provisions of Sections 9.3 and 10.6 shall survive as specifically stated
therein and Sections 10.1, 10.2, 10.3, 10.4 and 10.11 shall survive
indefinitely). The obligations of Loan Recipient to indemnify CIRM with respect
to the expenses, damages, losses, costs and liabilities described in Section 7.2
shall survive until all applicable statute of limitations periods with respect
to actions that may be brought against CIRM have run. In addition, CIRM’s rights
of audit and inspection pursuant to Section 9.3 shall survive until the
obligations thereunder are fully and finally discharged or earlier waived or
terminated
 
     10.7 Notice. All communications to CIRM shall be mailed or delivered to the
following address, or sent by facsimile:
 

California Institute for Regenerative Medicine Attn: Amy Lewis, Grants
Management Officer 210 King Street San Francisco, CA 94107 FAX: * TEL:    *


All communications to Loan Recipient shall be mailed or delivered to the
following address, or sent by facsimile to the following number with
confirmation of receipt by voice:
 

Geron Corporation 230 Constitution Drive Menlo Park, CA 94025 Attn: Chief Legal
Officer Telephone:  * Facsimile: *


The parties may change the address at which they are to receive notices in
writing.
 
______________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
Page 26 of 55
 

--------------------------------------------------------------------------------

 

     10.8 Additional Funding. Loan Recipient acknowledges that (a) CIRM has not
made any oral or written commitment or otherwise agreed to provide funding with
respect to the CIRM-Funded Project other than the Loan; (b) in no way is Loan
Recipient relying on this Agreement or any other statement, oral or written, to
provide any expectation of additional funding by CIRM; and (c) any future
agreement between CIRM and Loan Recipient shall be in writing and executed by
duly authorized representatives of CIRM and Loan Recipient.
 
     10.9 No Waiver, Cumulative Remedies. No delay or failure on the part of
either Party in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the parties are cumulative to, and not exclusive of, any
rights or remedies which either party would otherwise have.
 
     10.10 Headings. Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.
 
     10.11 Costs and Expense; Indemnification. Loan Recipient agrees to pay to
CIRM all costs and expenses incurred or paid by CIRM, including reasonable
attorneys’ fees and disbursements and court costs, in connection with any Event
of Default hereunder or in connection with the enforcement or protection of its
rights: (a) in connection with this Agreement or any of the Loan Documents,
including, without limitation, the Warrants, and (b) in connection with the Loan
made hereunder.
 
     10.12 Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Loan Recipient has one or more Subsidiaries. NOTHING CONTAINED
HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION WHICH IS
PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT.
 
     10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which, when executed and delivered, shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Executed copies of the signature pages of this Agreement sent by
facsimile or transmitted electronically in Portable Document Format (“PDF”), or
any similar format, shall be treated as originals, fully binding and with full
legal force and effect, and the parties waive any rights they may have to object
to such treatment.
 
     10.14 Severability. If one or more provisions of this Agreement or any of
the other Loan Documents are held to be unenforceable under applicable law, such
provision shall be excluded from this Agreement, and the balance of the
Agreement shall be interpreted as if such provision were so excluded, and shall
be enforceable in accordance with its terms.
 
Page 27 of 55
 

--------------------------------------------------------------------------------

 

     10.15 Confidentiality. As a public entity, CIRM is subject to the
California Public Records Act and thus documents and other materials made or
received by its employees are subject to public disclosure, unless an exception
applies. To the extent permitted by applicable law, for a period of five (5)
years after expiration or termination of the Loan Period, CIRM shall maintain in
confidence and trust any confidential or proprietary information provided by
Loan Recipient to CIRM prior to or during the Loan Period, using the same level
of care employed by CIRM with respect to its own confidential and proprietary
information. If Loan Recipient submits confidential or proprietary information
to CIRM, it shall label the material “confidential” and shall include a brief
explanation of the reason the information is confidential or proprietary
pursuant to Health and Safety Code section 125290.30(g)(2). CIRM shall provide
notice to Loan Recipient if it receives a Public Records Act Request for a
document or documents that Loan Recipient has labeled “confidential.”
 
     10.16 Captions. The captions of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to define,
expand or limit the provisions of the Agreement.
 
     10.17 Integration. This Agreement and the other Loan Documents, including,
without limitation, the Warrants, any document incorporated by reference and any
exhibits and schedules attached hereto, is the entire agreement between the
parties with respect to the Loan and supersedes all prior and contemporaneous
negotiations, commitments and writings.
 
[signature page follows]
 
Page 28 of 55
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.
 
     GERON CORPORATION
 

       By:  /s/ David L. Greenwood     Name:  David L. Greenwood     Title:
President, Interim Chief Executive Officer       And Chief Financial Officer  


       Address:  Geron Corporation     230 Constitution Drive     Menlo Park, CA
94025


       CALIFORNIA INSTITUTE FOR   REGENERATIVE MEDICINE


       By:  /s/ Alan Trounson     Name:  Alan O. Trounson, Ph.D.     Title:
President  


Page 29 of 55
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit A
 
Form of Warrant
 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR
IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF THE COMPANY’S COUNSEL, REASONABLY SATISFACTORY TO THE
COMPANY AND AT THE COMPANY’S EXPENSE, THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT.
 

Warrant No.: _______ Number of Shares:  _______ Date of Issuance: 
______________  


GERON CORPORATION
 
COMMON STOCK WARRANT AGREEMENT
 
Geron Corporation (the “Company”), for value received, hereby certifies that the
California Institute for Regenerative Medicine or their registered assigns (in
accordance with Section 3 below) (the “Registered Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company, at any time after
the date hereof and on or before the Expiration Date (as defined in Section 6
below), up to ______ shares of Common Stock of the Company, par value $0.001 per
share (the “Common Stock”), as adjusted from time to time pursuant to the terms
of this Common Stock Warrant Agreement (“Warrant”), at a purchase price of
$_____ per share. The shares purchasable upon exercise of this Warrant are
hereinafter referred to as the “Warrant Stock.” The aggregate exercise price of
the Warrant Stock is hereinafter referred to as the “Purchase Price.”
 
     1. EXERCISE.
 
          (a) CASH EXERCISE. This Warrant may be exercised by the Registered
Holder, in whole or in part on or after the date hereof, by surrendering this
Warrant, with the properly endorsed Notice of Exercise appended hereto as
Exhibit A duly executed by such Registered Holder or by such Registered Holder’s
duly authorized attorney in fact, at the principal office of the Company, or at
such other office or agency as the Company may designate, accompanied by payment
in full by cash, check or wire transfer of the Purchase Price payable in respect
of the number of shares of Warrant Stock purchased upon such exercise; provided,
however, that in no event may this Warrant be exercised after the Expiration
Date (as defined herein). In any event, if the Company is unable to issue the
Warrant Shares, the Company shall not be required to settle the Warrant in cash
in lieu of issuance of the Warrant Shares. For the avoidance of doubt, the
preceding sentence shall not apply to, nor constitute a waiver of, any liability
by Company for damages as a result of a breach by the Company of the terms and
conditions of this Warrant.
 
Page 30 of 55
 

--------------------------------------------------------------------------------

 

          (b) NET EXERCISE. In addition to and without limiting the rights of
the Registered Holder hereof under the terms hereof, this Warrant may be
exercised, in lieu of exercising this Warrant by payment of cash in accordance
with Section 1(a), by being exchanged in whole or in part at any time or from
time to time prior to the Expiration Date for a number of shares of Common Stock
equal to the value (as determined below) of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant together with the properly endorsed
Notice of Exercise, in which event the Company shall issue to the Registered
Holder a number of shares of Common Stock computed using the following formula::
 

Let       FMV        =       Fair market value per share.   PSP        =      
Per share purchase price at date of exercise.   N        =       Number of
shares covered by the Warrant (or if only a portion of the Warrant is being
exercised the portion of the Warrant being cancelled).   X        =       Number
of shares issued after exercise.             X =       N*(FMV - PSP)      
                          FMV


     No payment of cash or any other consideration to the Company shall be
required from the holder of this Warrant in connection with any exercise of this
Warrant by exchange pursuant to this Section. No fractional shares arising out
of the above formula for determining the number of shares issuable in such
exchange shall be issued, and the Company shall in lieu thereof make payment to
the Registered Holder of cash in the amount of such fraction multiplied by the
fair market value of a share of Common Stock on the date of the exchange. For
the purposes of this Section, the “fair market value” of any number of shares of
Common Stock shall mean: (i) the average of the closing prices for the shares of
Common Stock as reported on The NASDAQ Global Select Market for the ten (10)
consecutive trading days immediately preceding the day on which the Registered
Holder surrenders this Warrant and delivers the properly endorsed Notice of
Exercise or (ii) if the shares of Common Stock are traded over-the-counter, the
average of the closing bid prices over the ten (10) consecutive trading days
immediately preceding the day on which the Registered Holder surrenders this
Warrant and delivers the properly endorsed Notice of Exercise. If the shares of
Common Stock are not regularly traded in a public market, the Board of Directors
of the Company shall determine the fair market value in its reasonable good
faith judgment.
 
Page 31 of 55
 

--------------------------------------------------------------------------------

 

          (c) EFFECTIVE TIME OF EXERCISE. The exercise of this Warrant shall be
deemed to have been effected immediately prior to the close of business on the
day on which this Warrant shall have been surrendered to the Company, with
payment of the applicable Purchase Price, as provided in Section 1(a) above, or,
on the day immediately prior to the close of business on the day on which this
Warrant shall have been surrendered for cancellation, as provided in Section
1(b). At such time, the person or persons in whose name or names any
certificates for Warrant Stock shall be issuable upon such exercise as provided
in Section 1(d) below shall be deemed to have become the holder or holders of
record of the Warrant Stock represented by such certificates. Such exchange
shall be effective.
 
          (d) DELIVERY TO REGISTERED HOLDER. As soon as practicable after the
exercise of this Warrant, and in any event within ten (10) business days
thereafter, the Company, at its expense, will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Registered Holder (upon
payment by such Registered Holder of any applicable transfer taxes) may direct,
a certificate or certificates for the number of shares of Warrant Stock to which
such Registered Holder shall be entitled.
 
     2. CERTAIN ADJUSTMENTS.
 
          (a) Mergers and Consolidations. If at any time there shall be a merger
or consolidation of the Company with another corporation, then, as a part of
such merger or consolidation, lawful provision shall be made so that the
Registered Holder shall thereafter be entitled to receive upon exercise of this
Warrant during the period specified in this Warrant and upon payment of the
Purchase Price, the number of shares of stock or other securities or property of
the Company or the successor corporation resulting from such merger or
consolidation, to which a holder of the Common Stock deliverable upon exercise
of this Warrant would have been entitled under the provisions of the agreement
in such merger or consolidation if this Warrant had been exercised immediately
before that merger or consolidation. In any such case, appropriate adjustment
(as determined in good faith by the Company’s Board of Directors) shall be made
in the application of the provisions of this Warrant with respect to the rights
and interests of the Registered Holder after the merger or consolidation to the
end that the provisions of this Warrant (including adjustment of the Purchase
Price then in effect and the number of shares of Warrant Stock) shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable after that event upon exercise of this
Warrant.
 
          (b) SPLITS, SUBDIVISIONS AND DIVIDENDS. In the event the Company
should at any time or from time to time fix a record date for the effectuation
of a split or subdivision of the outstanding shares of Common Stock or the
determination of the holders of Common Stock entitled to receive a dividend or
other distribution payable in additional shares of Common Stock or other
securities or rights convertible into, or entitling the Registered Holder to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as the “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of Common Stock or Common
Stock Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such distribution, split or subdivision if no record date is fixed), the per
share Purchase Price shall be appropriately decreased and the number of shares
of Warrant Stock shall be appropriately increased in proportion to such increase
(or potential increase) of outstanding shares.
 
Page 32 of 55
 

--------------------------------------------------------------------------------

 

          (c) COMBINATION OF SHARES. If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the per share Purchase Price shall be
appropriately increased and the number of shares of Warrant Stock shall be
appropriately decreased in proportion to such decrease in outstanding shares.
 
          (d) ADJUSTMENT CERTIFICATE. When any adjustment is required to be made
in the securities issuable upon exercise of this Warrant, the Company shall mail
to the Registered Holder a certificate setting forth a statement of the facts
requiring such adjustment. Such certificate shall also set forth the kind and
amount of stock or other securities or property into which this Warrant shall be
exercisable following the occurrence of any of the events specified in this
Section 2.
 
          (e) FRACTIONAL SHARES. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
shares of Common Stock (including fractions) to be issued upon exercise of this
Warrant shall be aggregated for purposes of determining whether the exercise
would result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Registered Holder otherwise
entitled to such fraction a sum in cash equal to the product resulting from
multiplying the then current fair market value of one share of Common Stock by
such fraction.
 
     3. TRANSFER RESTRICTIONS; REPRESENTATIONS.
 
          (a) The Registered Holder acknowledges that this Warrant and the
Warrant Stock have not been registered under the Securities Act, and agrees not
to sell, pledge, distribute, offer for sale, transfer or otherwise dispose of
this Warrant or any Warrant Stock issued upon its exercise in the absence of an
opinion of the Company’s counsel, reasonably satisfactory to the Company and at
the Company’s expense, that registration and qualification are not required.
 
          (b) The Registered Holder hereby further represents and warrants to
the Company with respect to the issuance of the Warrant and the purchase of the
Warrant Stock as follows:
 
               (i) PURCHASE ENTIRELY FOR OWN ACCOUNT. This Warrant is issued to
the Registered Holder in reliance upon such Registered Holder’s representation
to the Company, which by such Registered Holder’s execution of this Warrant such
Registered Holder hereby confirms, that the Warrant and the Warrant Stock will
be acquired for investment for such Registered Holder’s own account, not as a
nominee or agent, and not with a present view to the resale or distribution of
any part thereof, and that such Registered Holder has no present intention of
selling, granting any participation in, or otherwise distributing the same.
 
Page 33 of 55
 

--------------------------------------------------------------------------------

 

               (ii) KNOWLEDGE AND EXPERIENCE; ABILITY TO BEAR ECONOMIC RISKS.
The Registered Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment contemplated by this Warrant and such party is able to bear the
economic risk of its investment in the Company (including a complete loss of its
investment).
 
               (iii) RESALE. The Registered Holder understands that the Warrant
being issued hereunder and the Warrant Stock to be purchased hereunder are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations,
such securities may be resold without registration under the Securities Act only
in certain circumstances. In this regard, the Registered Holder represents that
it is familiar with Rule 144 under the Securities Act, and understands the
resale limitations imposed thereby and by the Securities Act.
 
               (iv) LEGENDS. The Registered Holder acknowledges that all stock
certificates representing shares of stock issued to the Registered Holder upon
exercise of this Warrant may, if such Warrant Stock is not registered under the
Securities Act, have affixed thereto a legend substantially in the following
form:
 
                    (x) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH SECURITIES ACT OR AN OPINION OF THE
COMPANY’S COUNSEL SATISFACTORY TO THE COMPANY AND AT THE COMPANY’S EXPENSE, THAT
SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO AN EXEMPTION TO
SUCH SECURITIES ACT.”
 
                    (y) Any legend required by the laws of any state in which
the securities will be issued.
 
          (c) Subject to the provisions of Section 3(a) hereof, this Warrant and
all rights hereunder are transferable in whole or in part upon surrender of the
Warrant with a properly executed assignment (in the form of Exhibit B hereto) at
the principal office of the Company.
 
          (d) The Company will maintain a register containing the names and
addresses of the Registered Holder(s) of this Warrant. Any Registered Holder may
change such Registered Holder’s address as shown on the warrant register by
written notice to the Company requesting such change.
 
          (e) As of the date of issuance, the Company hereby represents and
warrants to the Registered Holder that the Warrant Stock, when issued and paid
for in compliance with the provisions of this Warrant, will be validly issued,
fully paid and non-assessable and free of all taxes, liens and charges with
respect to the issuance thereof (other than the foregoing created by or imposed
upon the Registered Holder through no action of the Company).
 
Page 34 of 55
 

--------------------------------------------------------------------------------

 

     4. NO IMPAIRMENT. The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to fulfill its obligations hereunder.
 
     5. TERMINATION. This Warrant (and the right to purchase securities upon
exercise hereof) shall terminate at 5:00 p.m. Pacific Time on the date of the
tenth (10th) anniversary of the Date of Issuance (the “Expiration Date”). The
period between the date of issuance of this Warrant and the Expiration Date, is
referred to as the “Exercise Period.”
 
     6. NOTICES OF CERTAIN TRANSACTIONS. In the event that:
 
          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or any right to subscribe for, purchase or otherwise
acquire any shares of stock of any class or any other securities or property, or
to receive any other right; or
 
          (b) the Company shall undertake a merger or consolidation as set forth
in Section 2(a)), or
 
          (c) the Company voluntarily or involuntarily dissolves, liquidates or
winds-up its business or affairs,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be, (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, and (ii) the effective date on which such merger,
consolidation, dissolution, liquidation or winding-up is expected to take place,
and the record date for determining shareholders entitled to vote thereon. Such
notice shall be mailed at least ten (10) calendar days prior to the record date
or effective date for the event specified in such notice.
 
     7. RESERVATION OF STOCK. The Company shall at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such shares of Warrant Stock or other stock or securities, as from time
to time shall be issuable upon the exercise of this Warrant.
 
     8. EXCHANGE OF WARRANTS. Upon the surrender by the Registered Holder of
this Warrant, properly endorsed, to the Company at the principal office of the
Company, the Company will, subject to the provisions of Section 3(a) hereof,
issue and deliver to or upon the order of such Registered Holder, at the
Company’s expense, a new warrant in a form substantially similar to this
Warrant, in the name of such Registered Holder or as such Registered Holder
(upon payment by such Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face thereof for the number of shares of
Common Stock called for on the face of the Warrant so surrendered.
 
Page 35 of 55
 

--------------------------------------------------------------------------------

 

     9. REPLACEMENT OF WARRANTS. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, upon delivery of an
indemnity agreement, with surety if reasonably required, in an amount reasonably
satisfactory to the Company, or, in the case of mutilation, upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
warrant in a form substantially similar to this Warrant.
 
     10. MAILING OF NOTICES. Any notice required or permitted by this Warrant
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS) or confirmed facsimile, or forty-eight (48) hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
if such notice is addressed to the party to be notified at such party’s address
or facsimile number as set forth below or as subsequently modified by written
notice.
 
     11. NO RIGHTS AS STOCKHOLDER. Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company (including without limitation the
right to notification of stockholder meetings or the right to receive any notice
or other communication concerning the business or affairs of the Company).
 
     12. AMENDMENT OR WAIVER. Any term of this Warrant may be amended or waived
only by an instrument in writing signed by the party against which enforcement
of the amendment or waiver is sought.
 
     13. HEADINGS. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.
 
Page 36 of 55
 

--------------------------------------------------------------------------------

 

     14. SUCCESSORS AND ASSIGNS. The terms and provisions of this Warrant shall
inure to the benefit of, and be binding upon, the Company and the Registered
Holder and their respective permitted successors and assigns (in the case of the
Registered Holder, in accordance with Section 3(a) hereof).
 
     15. ATTORNEYS’ FEES. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all reasonable
costs incurred in such dispute, including reasonable attorneys’ fees.
 
     16. GOVERNING LAW. This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law thereof.
 
     17. COUNTERPARTS. This Warrant may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[Signature Page Follows]
 
Page 37 of 55
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer.
 
 
 
GERON CORPORATION
 
 
 

By:                    Dated:    


Name:               Title:                  Address:   Geron Corporation      
230 Constitution Drive       Menlo Park, CA 94025  


 
 
CALIFORNIA INSTITUTE OF REGENERATIVE MEDICINE  
 
 
 

Signature:                  Dated:    


Name:               Title:                  Address:                      


Page 38 of 55
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF EXERCISE
 

To:        GERON CORPORATION (the “Company”)


     (1) The undersigned, pursuant to the provisions set forth in the attached
Warrant, hereby irrevocably elects to purchase ___________ shares of the Common
Stock covered by such Warrant and herewith makes payment of $___________,
representing the full purchase price for such shares at the price per share
provided for in Section 1(a) of the Warrant, together with all applicable
transfer taxes, if any.
 
     (2) The undersigned, pursuant to the provisions set forth in the attached
Warrant, hereby irrevocably elects to purchase ___________ shares of the Common
Stock pursuant to the net exercise provisions set forth in Section 1(b) of the
Warrant, and shall tender payment of all applicable transfer taxes, if any.
 
Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

  (Name)     (Address)

 
     The undersigned represents that (i) the aforesaid shares of Common Stock
are being acquired for the account of the undersigned not with a present view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the time period prescribed by Rule 144, that
among the conditions for use of the Rule is the availability of current
information to the public about the Company; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Common
Stock unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of the Company’s counsel, satisfactory to
the Company and at the Company’s expense, stating that such registration is not
required.
 

          (Date)   (Signature)           (Print name)


Page 39 of 55
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, ____________________ hereby sells, assigns and transfers all
of the rights of the undersigned under the attached Warrant with respect to the
number of shares of Common Stock covered thereby set forth below, unto:
 

NAME OF ASSIGNEE ADDRESS No. OF SHARES

 
 

 
 

Signature:  


Witness:  


Dated:  


 
 
Page 40 of 55
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of In-House Counsel Opinion
 
August 1, 2011
 
California Institute for Regenerative Medicine
210 King Street
San Francisco, CA 94107
 

Re:        Loan Agreement for CIRM Loan Number CT1-05168 to Geron


Ladies and Gentlemen:
 
I am Secretary, Chief Legal Officer and Senior Vice President for Corporate
Transactions for Geron, a Delaware corporation (the “Company”). This letter is
in reference to the Loan Agreement dated August 1, 2011, by and between the
Company and the California Institute for Regenerative Medicine (“CIRM”) that is
attached as Appendix A to the Notice of Loan Award for CIRM loan number CT
1-05168 (the “Loan Agreement”). I am rendering this opinion pursuant to Section
4.9(h) of the Loan Agreement. Capitalized terms used but not defined herein have
the meanings given them in the Loan Agreement.
 
I have examined such matters of fact and questions of law as I have considered
appropriate for purposes of this letter. Additionally, I have examined the Loan
Agreement. Except as otherwise stated herein, as to factual matters I have, with
your consent, relied upon the foregoing, and upon oral and written statements
and representations of officers and other representatives of the Company and
others, including the representations and warranties of CIRM. I have not
independently verified such factual matters.
 
On the basis of the foregoing, in reliance thereon, and with the qualifications
set forth herein, I am of the opinion that:
 
The Company is duly organized, validly existing and in good standing under the
laws of the State of Delaware.
 
The Company has the requisite corporate power to own its property and assets and
to conduct its business as it is currently being conducted. With your consent,
based solely on certificates from public officials, the Company is qualified as
a foreign corporation to do business and is in good standing in the State of
California.
 
Page 41 of 55
 

--------------------------------------------------------------------------------

 

The Company has the requisite corporate power to execute, deliver and perform
its obligations under the Loan Agreement, including the issuance of the initial
warrant on the terms specified in the Loan Agreement.
 
The execution, delivery and performance by the Company of the Loan Agreement has
been duly authorized by all requisite corporate action on the part of the
Company.
 
The Loan Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.
 
My opinions are subject to:
 

a.        the effects of bankruptcy, reorganization, preference, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
or remedies of creditors;   b.   the effect of general principles of equity,
whether considered in a proceeding in equity or at law (including the possible
unavailability of specific performance or injunctive relief), concepts of
materiality, reasonableness, good faith, fair dealing and the discretion of the
court before which a proceeding is brought;   c.   the invalidity under certain
circumstances under law or court decisions of provisions for the indemnification
or exculpation of or contribution to a party with respect to a liability where
such is contrary to public policy; and   d.  
I express no opinion with respect to (i) consents to, or restrictions upon,
governing law, jurisdiction, venue, arbitration, remedies or judicial relief;
(ii) advance waivers of claims, defenses, rights granted by law, or notice,
opportunity for hearing, evidentiary requirements, statutes of limitation, trial
by jury or at law, or other procedural rights; (iii) waivers of broadly or
vaguely stated rights; (iv) covenants not to compete; (v) provisions for
exclusivity, election or cumulation of rights or remedies; (vi) provisions
authorizing or validating conclusive or discretionary determinations; (vii)
grants of setoff rights; (viii) provisions for the payment of attorneys’ fees
where such payment is contrary to law or public policy, and I call to your
attention the provisions of Sections 1717 and 1717.5 of the California Civil
Code, which limit and create obligations for the payment of attorneys’ fees;
(ix) proxies, powers and trusts; (x) provisions prohibiting, restricting, or
requiring consent to assignment or transfer of any right or property; (xi)
provisions for liquidated damages, default interest, late charges, monetary
penalties, make-whole premiums or other economic remedies to the extent such are
deemed to constitute a penalty; (xii) provisions permitting, upon acceleration
of any indebtedness, collection of that portion of the stated principal amount
thereof which might be determined to constitute unearned interest thereon; and
(xiii) the severability, if invalid, of provisions to the above effects.

 
Page 42 of 55
 

--------------------------------------------------------------------------------

 

With your consent, I have assumed (a) that the Loan Agreement has been duly
authorized, executed and delivered by CIRM, (b) that the Loan Agreement
constitutes the legally valid and binding obligations of CIRM, enforceable again
CIRM in accordance with its terms, and (c) that the status of the Loan Agreement
as legally valid and binding obligation of the CIRM is not affected by any (i)
breaches of, or defaults under, agreements or instruments, (ii) violations of
statutes, rules, regulations or court or governmental orders, or (iii) failures
to obtain required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities; provided
that with respect to each of the foregoing, I make no such assumption to the
extent I have opined as to such matters with respect to the Company.
 
My opinion set forth above is limited to the matters expressly set forth in this
letter, and no opinion is implied, or may be inferred, beyond those matters
expressly stated. This opinion speaks only as to law and facts in effect or
existing as of the date hereof and I undertake no obligation or responsibility
to update or supplement this opinion to reflect any facts or circumstances that
may hereafter come to my attention or any changes in any law that may hereafter
come to my attention in any law that may hereafter occur.
 
This opinion is intended solely for your befit and is not to be made available
to or be relied upon by any other person, firm or entity without my prior
written consent.
 
Very truly yours,
 
By:
 
David J. Earp. J.D., Ph.D.
Chief Legal Officer, SVP Corporate Transactions
 
Page 43 of 55
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Loan Administration Policy (Approved by Office of Administrative Law 1/2011)
 
CIRM Loan Administration Policy
 
Preface
 
The California Institute for Regenerative Medicine (CIRM) issues Requests for
Applications for research grants, inviting applications from non-profit and
for-profit organizations. Beginning in early 2009, CIRM intends to supplement
its grant funding by offering research loans to for-profit organizations. This
policy covers the procedures that will apply to research loans.
 
The Independent Citizen’s Oversight Committee (ICOC), CIRM’s governing board,
has adopted the CIRM Grants Administration Policy for Academic and Non-Profit
Institutions (Non-Profit GAP). The Non-Profit GAP applies generally to grant
funding of scientific and medical research. The ICOC has also adopted the CIRM
Grants Administration Policy for For-Profit Organizations (For-Profit GAP),
which is applicable to for-profit organizations that apply for or receive CIRM
funding through grants. The For-Profit GAP largely incorporates the Non-Profit
GAP. Where differences between for-profit and non-profit organizations warrant
different treatment, the For-Profit GAP provides the modified policies that
apply to for-profit applicants and grant recipients.
 
This Loan Administration Policy (LAP) takes a similar approach, working from the
Non-Profit GAP and setting out the modified policies that apply to CIRM loan
funding of for-profit organizations. Note that this LAP does not incorporate the
For-Profit GAP, which continues to apply to for-profit organizations to the
extent that CIRM funds them through grants.
 
I. INCORPORATION BY REFERENCE
 
The Non-Profit GAP and all appendices, as they may be amended from time to time,
are hereby made applicable to for-profit organizations that apply for or receive
CIRM loans, to the extent that they do not conflict with the policies stated
herein. Where differences between grants and loans warrant different treatment,
this LAP provides the modified sections that apply to loans. All other
provisions of the Non-Profit GAP apply to loans. When Non-Profit GAP provisions
are applied to loans, “Loan” replaces “Grant” and “Loan Recipient” replaces
“Grantee.”
 
The loan administration policy statement may be updated periodically by CIRM.
Any new or amended regulations adopted by the ICOC will be applied only to loans
awarded after the amendments are adopted, unless CIRM and the Loan Recipient
agree otherwise All revisions to the LAP will be posted on the CIRM website
(http://www.cirm.ca.gov).
 
CIRM’s right to enforce the provisions of this LAP shall survive the end of the
term of the loan, and should CIRM no longer exist, those rights may be enforced
by the State of California.
 
Page 44 of 55
 

--------------------------------------------------------------------------------

 

C. Defined terms
 
The following definitions supplement the definitions provided in the Non-Profit
GAP.
 

Accrued Interest Interest owed on the Loan.
Change of Control
In the event of a sale, merger, transfer, exchange or other disposition (whether
of assets, stock or otherwise) of a majority or controlling ownership position.
Borrower
A For-Profit Organization that is responsible for repayment of a Loan. The
Borrower may or may not be the Loan Recipient.
CIRM-funded Project
The research project described in the Notice of Loan Award
Company-Backed Loan
A loan which the Loan Recipient organization is obligated to repay,
notwithstanding the status of the CIRM-funded project.
Earned Interest
Interest that a Loan Recipient earns on unspent funds that it has received from
CIRM.
Loan
A funding mechanism with repayment provisions providing money and/or property to
an eligible entity to assist the Loan Recipient in carrying out an approved
project or activity. Loans may be Company-Backed or Product-Backed.
Loan Balance
Amount determined by adding (1) the amount CIRM has distributed to the Loan
Recipient pursuant to the Loan, and (2) Accrued Interest to date, and
subtracting (3) any prepayment of the Loan Balance.
Loan Period
The time between the date of CIRM’s first release of funds pursuant to the Loan
Award and the date when the loan must be repaid. This repayment deadline is
different from the end of the research project – see “Project Period.”
Loan Recipient
An Organization that is the Recipient of an Award and that is legally
responsible and accountable for the use of the funds provided and for the
performance of the CIRM-funded Project or Activity. The Loan Recipient is the
entire legal entity even if a particular component is designated in the NLA. The
Loan Recipient may or may not be the Borrower.
Notice of Loan Award (NLA)
 
The document that notifies the Loan Recipient and others that an Award has been
made, contains or references all terms and conditions of the Award as well as
the Loan Recipient’s and PI’s agreement to those terms and conditions, and
documents the commitment of CIRM funds.
Product-Backed Loan
A Loan which the Loan Recipient organization is obligated to repay, subject to
suspension or forgiveness of all or part of the loan based on the status of the
CIRM-funded project.


Page 45 of 55
 

--------------------------------------------------------------------------------

 

D. Types of support
 

     1.     
CIRM may offer support in the form of Grants or Loans. Eligibility for each type
of funding will be decided on a case-by-case basis prior to issuance of the
Request for Applications (“RFA”). Unless otherwise determined by the Finance
Subcommittee of the ICOC, based on the recommendation of the President, CIRM
will not offer loans in connection with RFAs for which the ICOC has budgeted
less than $3 million per award.
                2.  
The ICOC may provide that For-Profit Applicants are only eligible for Loans, or
that they can choose between Grants and Loans. When a For-Profit Organization
receives a Loan, that organization is both the Loan Recipient and the Borrower.
      3.  
The ICOC may permit Non-Profit Applicants to apply for Loans, but only if the
Application includes a Co-PI from a For-Profit Organization that agrees to be
the Borrower. The Non-Profit Applicant would be the Loan Recipient.
      4.  
An RFA may place other restrictions or conditions on eligibility, such as
requiring the Investigational New Drug application (“IND”) holder of a CIRM
Funded Project to be the Loan Recipient.

 
This section supplements Section I.D. of the Non-Profit GAP.
 
E. Roles and Responsibilities
 

          3.     
Financial Services Provider:

CIRM will engage the services of external financial services providers to
perform specified functions related to the evaluation and administration of
loans. Unless otherwise provided in an RFA, the Loan Recipient shall be required
to cover certain or all costs incurred on CIRM’s behalf by the Financial
Services Provider.

 
II. LOAN APPLICATION AND REVIEW PROCESS
 
A. Eligibility
 

          1.      PI and PD Eligibility
Principal Investigators (“PI”) or Program Directors (“PD”) from For-Profit
applicants and Loan Recipients must be employed primarily by the For-Profit
organization (i.e., at least 50% time) at the time of award and during the
entire project period.


This requirement supplements the requirements of section II.A.1. of the
Non-Profit GAP.
 
Page 46 of 55
 

--------------------------------------------------------------------------------

 

V. PAYMENT AND USE OF FUNDS
 
B. Costs and Activities
 

          1.     
Allowable Project Costs and Activities
Allowable travel-related expenses include costs for transportation, lodging,
subsistence, and related items incurred by key personnel on project-related
business. Reimbursement for transportation expenses shall be based on the most
economical mode of transportation (e.g., coach fare) and the most commonly
traveled route consistent with the authorized purpose of the trip. Reimbursed
lodging and subsistence expenses must be ordinary and necessary to accomplish
the official business purpose of the trip. Excluding travel for clinical
research or regulatory affairs, travel-related expenses shall be limited to an
annual allowance of $5,000 per person per CIRM award.

 
This section supersedes paragraph 4, section V.B.1. of the Non-Profit GAP.
 

          3.     
Facilities Costs
Facilities costs cover general operating costs of the Loan Recipient’s
facilities that will house all elements of the funded project or activity. A
fixed rate for facilities costs to for-profits organizations will be specified
on a per-RFA basis. The fixed facilities cost rate shall be no higher than the
average of the Category A and B facilities costs reported per fiscal year for
Academic and Non-Profit Organizations.

  
This section supersedes section V.B.3. of the Non-Profit GAP.
 

          5.     
Indirect Costs
Indirect costs will be up to 25 percent of allowable direct research funding
costs awarded by CIRM (i.e., project costs and facilities costs), exclusive of
the costs of equipment, consulting and subcontract amounts in excess of $25,000,
and will be specified on a per-RFA basis.

 
This section supersedes section V.B.5. of the Non-Profit GAP.
 

          6.     
Interest Earned on CIRM Funds
Loan Recipients with Company-Backed Loans are not required to account to CIRM
for interest earned on funds that CIRM advanced pursuant to the Loan award. Loan
Recipients with Product-Backed Loans must reinvest and account for interest
earned as provided in the Non-Profit GAP. Interest earned on CIRM funds does not
increase or decrease the amount required to be repaid.

 
 Page 47 of 55
 

--------------------------------------------------------------------------------

 

This section supersedes section V.B.6. of the Non-Profit GAP.
 
D. Prior Approval Requirements
 

          5.     
Relinquishment of Award and Award Transfer
A Loan Recipient may at any time relinquish an Award by submitting a
relinquishing statement that includes a) a statement of reasons for
relinquishing the award; b) an estimate of the unexpended balance of any funds
paid to the Loan Recipient; c) and an assurance that all unexpended funds will
either be returned to CIRM, or in the case of an Award transfer, transferred to
a new Loan Recipient within 90 days of the date of relinquishment. In the case
of a transfer, the relinquishing Loan Recipient may be required to transfer
CIRM-funded equipment purchased with the Award.
 
With prior approval, and at the request of the Loan Recipient organization, the
continuation of CIRM loan activities may be transferred to a different eligible
organization in California in the event that:

 

a.      the PI transfers organizations   b.   the program is sold to another
organization       c.   the CIRM Loan Recipient is acquired by another
organization

 
The CIRM Loan Recipient must submit to CIRM a written request and justification
that the prospective transferee organization has the intent and means to
continue the proposed research – including access to intellectual property
rights available at the original Loan Recipient. The request must be submitted
at least 90 days before the proposed effective date of award transfer. If the
initial request to transfer the award is approved, final approval will be
contingent upon the current Loan Recipient relinquishing rights to the Loan.
Furthermore, the Loan Recipient may be required to transfer to the new
organization any equipment purchased under the Loan. Before the transfer can
take place, the original Loan Recipient must submit to CIRM a relinquishing
statement that includes an estimate of the unexpended balance of any funds paid
to the Loan Recipient and an assurance that all unexpended funds will be
transferred to the new Loan Recipient or returned to CIRM within 90 days of the
relinquishing date.
 
The transferee Loan Recipient must submit to CIRM a letter that states its
intention to assume responsibility for the Award based on the approved
application, including all applicable provisions of this Loan Administration
Policy for For-Profit Organizations and CIRM’s intellectual property
regulations, and the following items:
 

a.      New application face page with original signatures   b.   Detailed
budget(s) for the remaining project period (including the estimated unexpended
balance from the original Loan Recipient)

 
Page 48 of 55
 

--------------------------------------------------------------------------------

 


c.      Biographical sketches for new key personnel   d.   Other support for new
key personnel       e.   Facilities and resources       f.  
Public policy assurances (e.g., human subjects, animal, biohazard), where
applicable.

 
CIRM will issue a new Notice of Loan Award (“NLA”) to the PI and the transferee
Loan Recipient when all required documents have been received and the transfer
has been approved by CIRM. Transfer of the Award is effective when the NLA is
signed by the PI and the Authorized Organizational Official of the transferee
Loan Recipient and returned to and received by CIRM. Payment will not be issued
until the Award transfer is effective.
 
As part of the new NLA, the transferee Loan Recipient assumes all loan repayment
obligations of the relinquishing Loan Recipient. If the request to transfer the
Award of a CIRM-funded program is not approved, CIRM may provide written
notification of termination of the Award. The Loan Recipient will be required to
submit a final report on the project and a final financial report within 90 days
of the effective date of Award termination. All unexpended funds as of 30 days
of the date of Award termination must be returned to CIRM within 120 days of
termination of the Award. Further, the Loan Recipient shall continue to be
responsible for all ongoing obligations of the award under CIRM’s intellectual
property regulations.
 
This section supersedes section V.D.5. of the Non-Profit GAP.
 
H. Reporting Requirements
 

          3.     
Other Reports
         
During the Loan Period, Loan Recipients must provide written notification to
CIRM within 30 days of the occurrence of any of the post-Award changes described
below:
             
Termination of a program that is currently funded by CIRM. The Loan Recipient
organization will be required to submit a final report on the project and a
final financial report within 90 days after the effective date of award
termination. All unexpended funds as of 30 days after the date of award
termination must be returned to CIRM within 60 days after termination of the
award. Further, the Loan Recipient organization shall continue to be responsible
for all ongoing obligations of the award under CIRM’s intellectual property
regulations.

 
This section supersedes section V.H.3. of the Non-Profit GAP.
 
Page 49 of 55
 

--------------------------------------------------------------------------------

 


          5.     
Reporting Related to Loan Terms
         
In addition to other reporting requirements, Loan Recipients and Borrowers must
notify CIRM of any event that would trigger accelerated Loan repayment pursuant
to section VII.F. Loan Recipients and Borrowers shall also report initial public
offerings and follow-on financing.

 
I. Project Close-Out
 
Close-out marks the end of the CIRM-funded Project. Project close-out has no
effect on the date when Loan repayment is due. CIRM will close out a CIRM-
funded Project as soon as possible after the project period end date or the end
date of any authorized extension. Close-out includes timely submission of all
required reports and reconciling amounts due the Loan Recipient or CIRM. CIRM
may withhold funds from the Loan Recipient for future or concurrent Awards if a
project close-out is pending the submission of overdue reports.
 
As part of close-out of a project funded by a Product-Backed Loan, the Loan
Recipient and Borrower must submit a plan for continued development of the
project. CIRM approval of the plan is necessary to complete close-out, and will
be based on whether the plan, in the reasonable judgment of the President of
CIRM, appropriately balances the considerations specified in Section 125290.30,
subdivision (h), of the Health and Safety Code.
 
Close-out of a project does not cancel any requirements for property
accountability, record retention, reporting or financial accountability.
Following close-out, the Loan Recipient remains obligated to return funds due as
a result of later refunds, corrections, or other transactions, and CIRM may
recover amounts based on the results of an audit covering any part of the
funding period. In addition, the Loan Recipient is obligated to report to CIRM
after project close-out any patents filed, patents issued, licenses granted, or
income received that resulted from CIRM-funded research. (See CIRM’s
Intellectual Property and Revenue Sharing regulations.)
 
This section supersedes section V.I. of the Non-Profit GAP.
 
J. Failure of Compliance
 
If the Loan Recipient or PI fails to comply with the terms and conditions of a
Loan Award, CIRM may take any of the actions that it could take for failure of
compliance with a Grant Award, as described in section V.J. of the Non-Profit
GAP. If CIRM determines that the failure justifies recovery of previously
awarded funds, the Loan Recipient is fully liable for that obligation, without
regard to whether the Loan is Company-Backed or Product-Backed.
 
If a Loan Recipient is required to return funds due to failure of compliance,
the returned funds will be deducted from the Loan Balance. Interest that accrued
on those funds before they were returned to CIRM will not be deducted from the
Loan Balance. Recovery of funds for failure of compliance does not affect CIRM’s
interest in the warrants issued when those funds were released.
 
Page 50 of 55
 

--------------------------------------------------------------------------------

 

This section supplements section V.J. of the Non-Profit GAP.
 
VII. LOAN TERMS
 
A. Company-Backed and Product-Backed Loans
 
CIRM will offer two types of Loans: Product-Backed Loans and Company-Backed
Loans. Company-Backed Loans must be repaid to CIRM, with accrued interest, at
the end of the Loan Period, regardless of whether the CIRM-Funded Project
results in any revenues. Repayment of a Product-Backed Loan is predicated upon
the success of the product being developed.
 
The following are guidelines for Loan Terms. Specific terms will be determined
in each RFA by the Finance Subcommittee of the ICOC, based on the recommendation
of the President, as appropriate for each RFA. If the Finance Subcommittee does
not modify these guidelines for a specific RFA, the terms set forth herein shall
apply to the RFA.
 
Funding of the loan will occur at intervals set forth in the Notice of Loan
Award and only upon satisfaction of conditions set forth in the Notice of Loan
Award. A delay in meeting timelines will not automatically result in
acceleration or termination of the loan, but it could result in a delay or
suspension in the disbursement of additional funds.
 
B. Interest Rate
 
Unless otherwise provided in the RFA,
 

  i.   The interest rate for a 5 year loan term shall be LIBOR plus 2%.
                                     ii.   For each additional year of the Loan
Term beyond the 5th year, the interest rate of the Loan shall increase by: 1% in
year 6; 2% in year 7; 3% in year 8; 4% in year 9; and 5% in year 10.       iii.
  The interest rate shall not exceed the maximum interest rate permitted by law.

 
Interest shall be compounded annually, from the date on which CIRM disburses
funds to the Loan Recipient.
 
C. Warrants
 

  1.   Requirement                                  a. Company-Backed Loans: A
Loan Recipient that is awarded a Company-Backed Loan shall provide warrants to
CIRM equal to the lesser of 20% of Loan Recipient’s shares, fully diluted and  
                            iv.   10% of the Loan Amount if Loan Recipient shows
a profit for previous 2 years


Page 51 of 55
 

--------------------------------------------------------------------------------

 


  v.   25% of the Loan Amount -if Loan Recipient has BOTH: (a) raised in prior
financings since its inception three times the total amount of the loan; AND (b)
has entered into a contractual arrangement (still in effect) with a
biotechnology or pharmaceutical company which requires the payment of licensing
revenues or milestone payments predicated on the success of a funded project
(regardless of whether it is a CIRM Funded Project).                           
          vi.   50% of the Loan Amount if Loan Recipient has met only one of the
two requirements set forth above in section C.1(a)(v)       vii.   75% of the
Loan Amount if none of the criteria set forth above in Section C.1(a)(v) are
satisfied

                                   b. Product-Backed Loans: A Loan Recipient
that is awarded a Product-Backed Loan shall provide warrants to CIRM equal to
the lesser of 20% of Loan Recipient’s shares, fully diluted and              
                  i)   50% of the Loan Amount if the Loan Amount is less than
50% of the total funds required to complete the CIRM-funded Project as set forth
in the Notice of Loan Award.                       ii)   60% of the Loan Amount
if the Loan Amount is less than 75% of the total funds required to complete the
CIRM-Funded Project as set forth in the Notice of Loan Award.                  
    iii)   100% of the Loan Amount if the Loan Amount represents more than 75%
of the total funds required to complete the CIRM-Funded Project as set forth in
the Notice of Loan Award.                       iv)   For the purposes of
Section C.1(b)(i), (ii) and (iii), the “total funds required to complete the
CIRM-funded Project” shall be determined as of the date of the execution of the
Notice of Loan Award and shall be calculated using the indirect cost
reimbursement rate specified in the Grants Administration Policy.              
  2.   Warrant terms
If the Borrower is publicly held, the warrant strike price will be the closing
price of the Borrower’s common or preferred stock reported for the business day
immediately before each CIRM disbursement of funds, depended upon whether CIRM
selects common or preferred stock warrants. For privately held Borrowers, the
warrant strike price will be set at the share price from the most recent round
of equity financing before each disbursement of CIRM funds. If there has been no
previous round, the warrants will be floated until the next round. The warrants
are transferable, may be exercised at any time, and expire 10 years from the
date on which they are issued. Warrants may be of either common or preferred
stock, as determined by CIRM in its sole discretion.

 
Page 52 of 55
 

--------------------------------------------------------------------------------

 

D. Loan Period
 
The term of CIRM loans shall be 5 years, subject to modification on an RFA by
RFA basis by the Finance Subcommittee, based on the recommendation of the
President. The Loan Recipient may extend the term of the loan up to a maximum
term of 10 years, provided that it agrees to be bound by the provisions set
forth below in Section H. A term of more than ten years shall require the
approval of the Finance Subcommittee, based upon the recommendation of the
President.
 
E. Prepayment and Repayment at End of Loan Period
 
Unless the repayment obligation has been accelerated, suspended or forgiven, the
Loan Balance is due and payable to CIRM on the last day of the Loan Period. A
Borrower may prepay the full amount of the Loan Balance, with accumulated
interest, at any time, without penalty.
 
F. Loan Acceleration
 
In the event of any change of control, CIRM shall have the right but not the
obligation to accelerate repayment of the Loan. This decision shall be made by
the Finance Subcommittee, based on the recommendation of the President. If the
proposed change of control is not a matter of public knowledge, the Finance
Subcommittee shall consider the matter in closed session to protect the
confidentiality of the proposal.
 
G. Suspension and Forgiveness of Product-Backed Loans
 

  1.   Project Abandonment
At any time prior to the end of the Loan Period, the Borrower may apply for
suspension of all or part of the Loan, based on a showing that it has abandoned
the project funded by CIRM. A project will be considered abandoned if, during
the Project Period, CIRM has terminated the project or discontinued funding at a
Go/No-Go decision point specified in the RFA and/or NLA. At or after the end of
the Project Period, a project will be considered abandoned if the Borrower has
determined that it is not commercially feasible to continue development of the
product.                        2.   Suspension of Repayment
To apply for suspension of repayment, the Borrower must show that it has
complied with all CIRM reporting requirements and audit requests. The Borrower
must also submit a plan for access to and exploitation of any CIRM-Funded
Invention* or CIRM-Funded Technology* arising from the Loan-funded project.
Suspension of repayment will not be granted unless, in the judgment of the
President of CIRM, the plan appropriately balances the considerations specified
in Section 125290.30, subdivision (h), of the Health and Safety Code.

 
Page 53 of 55
 

--------------------------------------------------------------------------------

 


     
The Borrower must also agree to terms for repayment of the Loan Balance if the
Borrower resumes development of the project or otherwise derives revenue from
CIRM-Funded Invention* or CIRM-Funded Technology* arising from the Loan-funded
project. Suspension of repayment will not be granted unless the terms for
resumption and amount of repayment are approved by the Finance Subcommittee of
the ICOC, which will determine whether the proposed terms, under the
circumstances of the project, appropriately balance the considerations specified
in Section 125290.30, subdivision (h), of the Health and Safety Code. If further
activity results in a repayment obligation under the agreed-upon terms, the
Borrower must promptly notify CIRM and make whatever payments are owed under
those terms.
                       3.   Loan Forgiveness
Any Loan Balance which has not become due and payable 15 years after the end of
the Project Period will be forgiven.

 
H. Conditions and Notice for Extension of Loan
 
A Loan Recipient may extend the term of its five-year loan according to the
conditions of this Section. The Loan Recipient must provide notice of its intent
to extend the loan term at least 90 days prior to end of the Loan Term. The term
may be extended on a year by year basis up to 10 years in the sole discretion of
Loan Recipient, subject to satisfaction of scientific and financial milestones,
the absence of an event of acceleration, and compliance with terms of Notice of
Loan Award. Payment of interest Accrued for a Five (5)-year Loan will occur as
follows:
 

  A.   Years 1 -5: interest accrues, no payment due                             
    B.   Year 6: Recipient owes 25% of unpaid, accrued interest paid out over
the 6th year in 4 equal quarterly payments; remaining interest is accrued      
C.   Year 7: Recipient owes 25% of unpaid, accrued interest paid out over the
7th year in 4 equal quarterly payments; remaining interest is accrued       D.  
Year 8: Recipient owes 25% of unpaid, accrued interest paid out over the 8th
year in 4 equal quarterly payments; remaining interest is accrued       E.  
Year 9: Recipient owes 25% of unpaid, accrued interest paid out over the 9th
year in 4 equal payments; remaining interest is accrued.       F.   Year 10:
Recipient owes 25% of unpaid, accrued interest paid out over the first 3
quarters in 3 equal payments; principal and remaining unpaid accrued interest
are due at end of year 10. ____________________

 
* Term defined in CIRM’s Intellectual Property and Revenue Sharing Regulations
 
Page 54 of 55
 

--------------------------------------------------------------------------------

 

I. Subordination
 
In the case of a Product-Backed Loan, unless additional debt is used to support
the CIRM-Funded Project, CIRM will not subordinate to company-wide debt without
the consent of the Finance Subcommittee, based on the recommendation of the
President. Such consent may not be unreasonably withheld.
 
J. Loan Application Process
 

  1.  
CIRM Loan Application Form
By the application deadline for an RFA that offers Loan funding, a Loan
applicant must submit a Loan application form. The applicant must indicate its
preference among available Loan terms for that RFA, e.g., Product-Backed or
Company- Backed, etc. If an Application seeks a Company-Backed Loan for a
project with scientific merit, the ICOC may deny the Application if the
applicant does not meet the credit standards for such Loans. Accordingly,
applicants that prefer Company-Backed Loans must indicate whether they would
accept Product- Backed Loan funding as an alternative. If a Loan applicant is a
Non-Profit Organization, the loan application form must be submitted by the
proposed Borrower.
                       2.  
Financial Feasibility Review
CIRM will assign each Loan applicant (or Borrower) to a Financial Services
Provider. Each applicant or Borrower will work directly with a Financial
Services Provider to provide the financial and business information that the
Financial Services Provider needs to evaluate the applicant’s ability to manage
and repay CIRM funds. The Financial Services Provider will collect from the
applicant a processing fee to offset the cost of financial feasibility review.

 
Page 55 of 55
 

--------------------------------------------------------------------------------

 

APPENDIX B – CIRM RFA-10-03: Targeted Clinical Development Awards
California Institute for Regenerative Medicine
 

Grant Number: CT1-05168 Budget Period: Annual as of 8/1/2011 Grantee Name: Geron
Corporation     Grantee ID: PR-Y0009A-SF Project Period Start: 8/1/2011
Principal Investigator: Dr. Jane Lebkowski Project Period End: 7/31/2014
Project Title: Evaluation of Safety and Preliminary Efficacy of Escalating Doses
of GRNOPC1 in Subacute Spinal Cord Injury


Milestone achievement is an important indicator of progress and is a major
factor in review of progress reports. The milestones summarized below replace
the milestones proposed in the original Application. “Progress Milestones”
identify activities or outcomes to be completed by a specified date. They will
be used as a basis for review of progress reports and at progress evaluation
meetings. “No Go Milestones” state conditions that permit CIRM to suspend or
permanently cease disbursements under this Award. Milestones may only be
modified with Prior Approval from CIRM.
 

Year 1: May 2011 to July 2012
*   Progress Milestones   Comments and potential activity modifications 1.
Complete enrollment and * of first * patients by *. * 2. Develop safety package
with data to 30 days post transplant for first * patients, * by *.   3. Complete
enrollment and at least * of * (projected * patients) by *.  

____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 


Year 1: May 2011 to July 2012
*   Progress Milestones   Comments and potential activity modifications 4.
Obtain FDA and first site IRB clearance to * by *. * 5. Obtain IRB clearance *
by *   6. Complete enrollment * of * patient *.  

____________________
 

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 


Year 1: May 2011 to July 2012
*   Progress Milestones   Comments and potential activity modifications 7.
Complete in-life phase of final preclinical study to support * patients by *. *
8. File package with FDA seeking permission for * patients *.   9. Obtain FDA
clearance to initiate * patients *.   10. Obtain IRB clearance at *.  


Year 1: May 2011 to July 2012
Manufacturing Process   Progress Milestones   Comments and potential activity
modifications 11. Manufacture at least * vials (net of release testing and
retains) of GMP material passing release specifications by *. *


Year 2: August 2012 to July 2013
*   Progress Milestones   Comments and potential activity modifications 1.   
Complete enrollment * of * patients in* by *. *   2. Complete enrollment and *
of at least * patients in * by *. *  

____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 


Year 2: August 2012 to July 2013
*   Progress Milestones   Comments and potential activity modifications 3.
Obtain IRB clearance at * clinical sites by *. * 4. Complete enrollment of at
least * patients in * by *.   5. Complete at least * patients in *, file safety
package with FDA seeking permission to * by *.  


Year 2: August 2012 to July 2013
*   Progress Milestones   Comments and potential activity modifications 6.
Obtain FDA clearance & IRB clearance * patients * by *. *

____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 


Year 2: August 2012 to July 2013
Manufacturing Process   Progress Milestones   Comments and potential activity
modifications 7. Manufacture total of at least * vials (net of release testing
and retains) of GMP material passing release specifications * *


Year 3: August 2013 to July 2014
*   Progress Milestones   Comments and potential activity modifications 1.
Complete enrollment * of * patients * by *. *

____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 


Year 3: August 2013 to July 2014
*   Progress Milestones   Comments and potential activity modifications 2.
Obtain FDA clearance and IRB clearance to * patients *. * 3. Complete enrollment
and * of at least * patients in * by *.   4. Complete * of at least * patients *
by *.  


Year 3: August 2013 to July 2014
*   Progress Milestones   Comments and potential activity modifications 5.
Obtain IRB clearance at * by *. * 6. Complete enrollment * patients in * by *.  

____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 


Year 3: August 2013 to July 2014
Manufacturing Process   Progress Milestones   Comments and potential activity
modifications 7. Manufacture total of at least * vials (net of release testing
and retains) of GMP material passing release specifications during *. *


“No go” milestones for program:    1.    Failure to enroll at least * patients
by *.   2.   Failure to enroll at least * patients *.   3.   FDA communications
suggest * within the project period.   4.   FDA communications suggest *.   5.  
Serious safety issues observed in a clinical trial as assessed by DMC, FDA
and/or sponsor which lead to termination of all clinical studies.

____________________
 
*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 

RFA 10-03 CIRM Targeted Clinical Development Awards Part B - Appendix C
CIRM Funded Budget (CT1-05168) Jane Lebkowski/Geron Corporation
 
By Activity
 

    Total Funds Requested from CIRM     Year 1 Year 2 Year 3       ID Activity
(5/1/11-7/31/12) (8/1/12-7/31/13) (8/1/13-7/31/14)   Total   1 *                
    2 * $ * $ * $ *   $ *   3 * $ * $ * $ *   $ *   4 * $ * $ * $ *   $ *   5 *
$ * $ * $ *   $ *   6 * $ * $ * $ *   $ *   7   $ * $ * $ *   $ *   8 * $ * $ *
$ *   $ *   9 *                   10 * $ * $ * $ *   $ * 11 * $ * $ * $ *   $ *
12 * $ * $ * $ *   $ * 13 * $ * $ * $ *   $ * 14 * $ * $ * $ *   $ * 15   $ * $
* $ *   $ * 16 * $ * $ * $ *   $ * 17 *                   18 * $ * $ * $ *   $ *
19 * $ * $ * $ *   $ * 20 * $ * $ * $ *   $ * 21 * $ * $ * $ *   $ * 22 * $ * $
* $ *   $ * 23   $ * $ * $ *   $ * 24 * $ * $ * $ *   $ * 25 *                  
26 * $ * $ * $ *   $ * 27 * $ * $ * $ *   $ * 28 * $ * $ * $ *   $ * 29 * $ * $
* $ *   $ * 30 * $ * $ * $ *   $ * 31   $ * $ * $ *   $ * 32 * $ * $ * $ *   $ *
33 *                   34 * $ * $ * $ *   $ * 35 * $ * $ * $ *   $ * 36 * $ * $
* $ *   $ * 37 * $ * $ * $ *   $ * 38 * $ * $ * $ *   $ * 39 * $ * $ * $ *   $ *
40   $ * $ * $ *   $ * 41 * $ * $ * $ *   $ * 42 *                   43 * $ * $
* $ *   $ * 44 * $ * $ * $ *   $ * 45 * $ * $ * $ *   $ * 46   $ * $ * $ e   $ *
47 * $ * $ * $ *   $ * 48 CIRM Funded PROJECT COSTS                   49 PI
TOTAL CIRM funded Direct Project Costs $ 6,764,267 $ 5,513,345 $ 3,609,643   $
15,887,254 50 CIRM Funded FACILITIES AND INDIRECT COSTS                   51 PI
TOTAL CIRM Facilities Costs $ 2,224,079 $ 1,783,145 $ 1,050,615   $ 5,057,840 52
PI TOTAL CIRM Indirect Costs $ 1,715,718 $ 1,375,569 $ 810,475   $ 3,901,762 53
PI TOTAL CIRM FUNDED PROJECT COSTS $ 10,704,064 $ 8,672,059 $ 5,470,733   $
24,846,856

____________________
 

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 

RFA 10-03 CIRM Targeted Clinical Development Awards Part B - Appendix C
CIRM Funded Budget (CT1-05168) Jane Lebkowski/Geron Corporation
 

By Budget Category Year 1 Year 2 Year 3   Total   1 *                     2 * $
* $ * $ *   $ *   3 * $ * $ * $ *   $ *   4 * $ * $ * $ *   $ *   5 * $ * $ * $
*   $ *   6 * $ * $ * $ *   $ *   7 * $ * $ * $ *   $ *   8 *                  
  9 * $ * $ * $ *   $ * 10 * $ * $ * $ *   $ * 11 * $ * $ * $ *   $ * 12 * $ * $
* $ *   $ * 13 * $ * $ * $ *   $ * 14 * $ * $ * $ *   $ * 15 *                  
16 * $ * $ * $ *   $ * 17 * $ * $ * $ *   $ * 18 * $ * $ * $ *   $ * 19 * $ * $
* $ *   $ * 20 * $ * $ * $ *   $ * 21 * $ * $ * $ *   $ * 22 *                  
23 * $ * $ * $ *   $ * 24 * $ * $ * $ *   $ * 25 * $ * $ * $ *   $ * 26 * $ * $
* $ *   $ * 27 * $ * $ * $ *   $ * 28 * $ * $ * $ *   $ * 29 *                  
30 * $ * $ * $ *   $ * 31 * $ * $ * $ *   $ * 32 * $ * $ * $ *   $ * 33 * $ * $
* $ *   $ * 34 * $ * $ * $ *   $ * 35 * $ * $ * $ *   $ * 36 *                  
37 * $ * $ * $ *   $ * 38 * $ * $ * $ *   $ * 39 * $ * $ * $ *   $ * 40 * $ * $
* $ *   $ * 41 * $ * $ * $ *   $ * 42 * $ * $ * $ *   $ * 43 *                  
44 * $ * $ * $ *   $ * 45 * $ * $ * $ *   $ * 46 * $ * $ * $ *   $ * 47 * $ * $
* $ *   $ * 48 * $ * $ * $ *   $ * 49 PI TOTAL: CIRM Funded PROJECT COSTS $
6,764,267 $ 5,513,344 $ 3,609,643   $ 15,887,254 50 PI TOTAL Exclusions $
409,756 $ 418,642 $ 607,885   $ 1,436,283 51 PI TOTAL Adjusted PROJECT COSTS $
6,354,511 $ 5,094,701 $ 3,001,758   $ 14,450,971 52 PI TOTAL CIRM Facilities
Costs $ 2,224,079 $ 1,783,145 $ 1,050,615   $ 5,057,840 53 PI TOTAL CIRM
Indirect Costs $ 1,715,718 $ 1,375,569 $ 810,475   $ 3,901,762 54 PI TOTAL CIRM
FUNDED PROJECT COSTS $ 10,704,064 $ 8,672,059 $ 5,470,734   $ 24,846,856

____________________
 

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------

 

RFA 10-03 CIRM Targeted Clinical Development Awards Part B - Appendix C
CIRM Funded Budget (CT1-05168) Jane Lebkowski/Geron Corporation
 
TOTAL PROJECT BUDGET SUMMARY
 

        Consultants                 ID Activity FTE $$ /Subcontracts Travel
Supplies Equipment Total Project Costs   * 1 * $ * $ * $ * $ * $ * $ * 2 * $ * $
* $ * $ * $ * $ * 3 * $ * $ * $ * $ * $ * $ *   * 4 * $ * $ * $ * $ * $ * $ * 5
* $ * $ * $ * $ * $ * $ * 6 * $ * $ * $ * $ * $ * $ *   * 7 * $ * $ * $ * $ * $
* $ * 8 * $ * $ * $ * $ * $ * $ * 9 * $ * $ * $ * $ * $ * $ *   * 10 * $ * $ * $
* $ * $ * $ * 11 * $ * $ * $ * $ * $ * $ * 12 * $ * $ * $ * $ * $ * $ *   * 13 *
$ * $ * $ * $ * $ * $ * 14 * $ * $ * $ * $ * $ * $ * 15 * $ * $ * $ * $ * $ * $
*   * 16 * $ * $ * $ * $ * $ * $ * 17 * $ * $ * $ * $ * $ * $ * 18 * $ * $ * $ *
$ * $ * $ *   TOTAL PROJECT COST 19 TOTAL DIRECT PROJECT COSTS (CIRM plus
Applicant)             $ * 20 TOTAL CIRM facilities/ Indirect costs            
    $ * 21 Applicant overhead costs                 $ * 22 TOTAL PROJECT COST  
              $ *

____________________
 

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

--------------------------------------------------------------------------------